



Exhibit 10.2







--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
dated as of
February 1, 2019
among
CLECO CORPORATE HOLDINGS LLC,
as Borrower


The Lenders Party Hereto,
and
MIZUHO BANK, LTD.,
as Administrative Agent
____________________________
MIZUHO BANK, LTD.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






Table of Contents


ARTICLE I DEFINITIONS
1


 
SECTION 1.01
Defined Terms
1


 
SECTION 1.02
Classification of Loans and Borrowings
36


 
SECTION 1.03
Terms Generally
36


 
SECTION 1.04
Accounting Terms; GAAP; Pro Forma Calculations
37


 
SECTION 1.05
Status of Obligations
38


 
 
 
 
ARTICLE II THE CREDITS
38


 
SECTION 2.01
Commitments
38


 
SECTION 2.02
Loans and Borrowings
38


 
SECTION 2.03
Requests for Borrowings
39


 
SECTION 2.04
Reserved
39


 
SECTION 2.05
Funding of Borrowings
39


 
SECTION 2.06
Interest Elections
40


 
SECTION 2.07
Repayment of Loans; Evidence of Debt
41


 
SECTION 2.08
Optional Prepayment of Loans
42


 
SECTION 2.09
Mandatory Prepayments and Mandatory Offers
43


 
SECTION 2.10
Fees
46


 
SECTION 2.11
Interest
46


 
SECTION 2.12
Alternate Rate of Interest
47


 
SECTION 2.13
Increased Costs; Illegality
47


 
SECTION 2.14
Break Funding Payments
49


 
SECTION 2.15
Taxes
50


 
SECTION 2.16
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set‑offs
53


 
SECTION 2.17
Mitigation Obligations; Replacement of Lenders
55


 
SECTION 2.18
Defaulting Lenders
56


 
SECTION 2.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
57


 
SECTION 2.20
Expansion Option
57


 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
59


 
SECTION 3.01
Organization
59


 
SECTION 3.02
Authority
59


 
SECTION 3.03
Necessary Action
59


 
SECTION 3.04
Due Authorization, Etc.
59


 
SECTION 3.05
Compliance with Law
59


 
SECTION 3.06
No Litigation
59


 
SECTION 3.07
Title
60


 
SECTION 3.08
Governmental Approvals
60


 
SECTION 3.09
Financial Condition
60


 
SECTION 3.10
Capitalization
61


 
SECTION 3.11
Subsidiaries
61


 
SECTION 3.12
Taxes
61







2019 Term Loan Agreement

--------------------------------------------------------------------------------






 
SECTION 3.13
No Defalut
61


 
SECTION 3.14
ERISA
61


 
SECTION 3.15
No Violation
61


 
SECTION 3.16
Not Investment Company
61


 
SECTION 3.17
Accuracy of Disclosures
62


 
SECTION 3.18
Margin Regulations
62


 
SECTION 3.19
Labor Relations
62


 
SECTION 3.20
Environmental Matters
62


 
SECTION 3.21
Anti‑Terrorism Laws and Sanctions
63


 
SECTION 3.22
Immunity
64


 
SECTION 3.23
Pari Passu Rankings
64


 
SECTION 3.24
Solvency
64


 
SECTION 3.25
Use of Proceeds
64


 
 
 
 
ARTICLE IV CONDITIONS
64


 
SECTION 4.01
Effective Date
64


 
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
67


 
SECTION 5.01
Use of Proceeds
67


 
SECTION 5.02
Financial Statements
67


 
SECTION 5.03
Notices of Material Events
68


 
SECTION 5.04
Inspection of Property
70


 
SECTION 5.05
Maintenance of Properties
70


 
SECTION 5.06
Governmental Approvals
71


 
SECTION 5.07
Compliance with Laws
71


 
SECTION 5.08
Maintenance of Legal Status
71


 
SECTION 5.09
Insurance
71


 
SECTION 5.10
Taxes
71


 
SECTION 5.11
Auditors
71


 
SECTION 5.12
Financial Covenant
72


 
SECTION 5.13
Debt Rating
72


 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
72


 
SECTION 6.01
Fundamental Changes; Sale of Assets; Etc.
73


 
SECTION 6.02
Conduct of Business
74


 
SECTION 6.03
Indebtedness
74


 
SECTION 6.04
Liens
76


 
SECTION 6.05
Investments
76


 
SECTION 6.06
Distributions
77


 
SECTION 6.07
Transactions with Affiliates
77


 
SECTION 6.08
Constitutive Documents
78


 
SECTION 6.09
Anti‑Terrorism Laws and Sanctions; Anti‑Money Laundering
78


 
SECTION 6.10
Name, Fiscal Year
78


 
SECTION 6.11
Registered Office
78


 
SECTION 6.12
Derivative Transactions
78





ii
2019 Term Loan Agreement

--------------------------------------------------------------------------------





ARTICLE VII EVENTS OF DEFAULT
79


ARTICLE VIII THE ADMINISTRATIVE AGENT
81


 
SECTION 8.01
Appointment and Authority
81


 
SECTION 8.02
Rights as a Lender
81


 
SECTION 8.03
Exculpatory Provisions
81


 
SECTION 8.04
Reliance by Administrative Agent
82


 
SECTION 8.05
Delegation of Duties
83


 
SECTION 8.06
Resignation of Administrative Agent
83


 
SECTION 8.07
Non‑Reliance on Administrative Agent and Other Lenders
84


 
SECTION 8.08
No Other Duties
84


 
SECTION 8.09
No Liability
85


 
SECTION 8.10
Administrative Agent May File Proofs of Claim
85


 
 
 
 
ARTICLE IX MISCELLANEOUS
85


 
SECTION 9.01
Notices
85


 
SECTION 9.02
Waivers; Amendments
87


 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
89


 
SECTION 9.04
Successors and Assigns
91


 
SECTION 9.05
Survival
95


 
SECTION 9.06
Counterparts; Integration; Effectiveness
95


 
SECTION 9.07
Severability
96


 
SECTION 9.08
Right of Setoff
96


 
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
96


 
SECTION 9.10
WAIVER OF JURY TRIAL
97


 
SECTION 9.11
Headings
97


 
SECTION 9.12
Confidentiality
97


 
SECTION 9.13
USA PATRIOT Act
98


 
SECTION 9.14
Interest Rate Limitation
98


 
SECTION 9.15
No Advisory or Fiduciary Responsibility
98







iii
2019 Term Loan Agreement

--------------------------------------------------------------------------------





SCHEDULES:
Schedule 2.01    -     Commitments and Lenders


EXHIBITS:
Exhibit A    -     Form of Assignment and Assumption
Exhibit B‑1    -     Form of Borrowing Request
Exhibit B‑2    -    Form of Interest Election Request
Exhibit C    -     Form of Increasing Lender Supplement
Exhibit D    -     Form of Augmenting Lender Supplement
Exhibit E    -    Form of Financial Ratio Certificate
Exhibit F    -     Form of Term Loan Note
Exhibit G‑1    -     Form of U.S. Tax Certificate (Non‑U.S. Lenders That Are Not
Partnerships)
Exhibit G‑2    -     Form of U.S. Tax Certificate (Non‑U.S. Lenders That Are
Partnerships)
Exhibit G‑3    -     Form of U.S. Tax Certificate (Non‑U.S. Participants That
Are Not Partnerships)
Exhibit G‑4    -     Form of U.S. Tax Certificate (Non‑U.S. Participants That
Are Partnerships)
Exhibit H    -     Terms of Permitted Subordinated Indebtedness
Exhibit I‑1    -     Form of Baker Botts LLP Legal Opinion
Exhibit I‑2    -     Form of Phelps Dunbar L.L.P. Legal Opinion
Exhibit I‑3    -     Form of Norton Rose Fulbright US LLP Legal Opinion












iv
2019 Term Loan Agreement

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT (this “Agreement”) dated as of February 1, 2019 among CLECO
CORPORATE HOLDINGS LLC, a Louisiana limited liability company (“Borrower”), the
LENDERS from time to time party hereto and MIZUHO BANK, LTD., as Administrative
Agent.
RECITALS
WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
February 6, 2018 (the “Acquisition Agreement”), among NRG Energy, Inc., a
Delaware Corporation, as seller (the “Seller”), NRG South Central Generating
LLC, a Delaware limited liability company (the “Target”) and Cleco Cajun LLC
(formerly known as Cleco Energy LLC), a Louisiana limited liability company and
wholly-owned subsidiary of the Borrower, as purchaser (“Purchaser”), Purchaser
has agreed to purchase directly 100% of the outstanding Equity Interests of the
Target (the “Acquisition”);
WHEREAS, in order to fund, in part, the Acquisition and pay fees and expenses
related to the Acquisition, the Borrower has requested that the Lenders enter
into this Agreement to extend credit in the form of term loans on the Effective
Date in an aggregate principal amount of up to $100,000,000 (the “Facility”);
WHEREAS, in order to fund, in part, the Acquisition and pay fees and expenses
related to the Acquisition, the Borrower is also entering into a separate senior
unsecured Bridge Loan Agreement dated as of the date hereof (the “Bridge Loan
Agreement”) with the lenders party thereto and Mizuho Bank, Ltd., as
administrative agent, providing for bridge loans in an aggregate principal
amount of up to $300,000,000 (the “Bridge Loan Facility”); and
WHEREAS, in order to fund working capital and other general corporate purposes,
the Borrower is also increasing, by $75,000,000 in the aggregate (the “2019
Revolving Credit Increase”), the senior unsecured revolving credit facility
under the credit agreement dated as of April 13, 2016 (the “HoldCo Existing
Revolving Credit Agreement”) with the lenders party thereto and Mizuho Bank,
Ltd., as administrative agent, providing for a revolving credit facility in an
aggregate principal amount of up to $175,000,000.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2019 Revolving Credit Increase” has the meaning set forth in the Recitals
hereto.
“Acceptance Deadline” has the meaning set forth in Section 2.09(f)(i)(D).




2019 Term Loan Agreement

--------------------------------------------------------------------------------






“Acquired Assets” means the equity and assets of the Target and its
Subsidiaries.
“Acquisition” has the meaning set forth in the Recitals hereto.
“Acquisition Agreement” has the meaning set forth in the Recitals hereto.
“Actual Knowledge” means, with respect to any Person and any matter, the earlier
of actual knowledge of, or receipt of written notice by, a responsible officer
of such Person.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Loan or
Eurodollar Borrowing for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate
for such Interest Period divided by (b) 1.00 minus the Eurodollar Reserve
Percentage.
“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advisor” means, with respect to any Fund, any entity which provides advice in
relation to the management of investments of such Fund in a manner which is
substantially the same as the manner in which a Manager would provide such
advice.
“Affiliate” means (a) with respect to any Person that is not a Fund or a direct
or indirect subsidiary of a Fund, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such Person and (b) with respect to any Person that is a
Fund or is a direct or indirect subsidiary of a Fund, any Manager or Advisor of
such Fund and any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with, any
such Manager or Advisor (including, for the avoidance of doubt, any Fund or any
direct or indirect subsidiary of any Fund which is Controlled by any such
Person).
“Affiliated Lender” has the meaning set forth in Section 9.02(b).
“Agreement” has the meaning set forth in the Preamble.
“Anti‑Terrorism Law” means each of (a) Executive Order No. 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism; (b) Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107‑56 (commonly known
as the USA Patriot Act); (c) the Money Laundering Control Act of 1986, Public
Law 99‑570; (d) the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. §§ 1
et seq., any executive order or regulation promulgated thereunder and
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury or the U.S. Department of State; and (e) any similar
law (including any laws, rules and regulations concerning or relating to


2
2019 Term Loan Agreement

--------------------------------------------------------------------------------





bribery or corruption) enacted in the United States of America subsequent to the
date of this Agreement.
“Applicable Margin” means the rate per annum as follows:
Pricing Level
Rating
Applicable Margin - Eurodollar Loans
Applicable Margin - Base Rate Loans
 
S&P/Fitch
 
Moody’s
LIBOR
Base Rate
1
≥ BBB+
and
≥ Baa1
1.25%
0.25%
2
= BBB
and
= Baa2
1.375%
0.375%
3
= BBB‑
and
= Baa3
1.625%
0.625%
4
= BB+
and
= Ba1
2.00%
1.00%
5
≤ BB
and
≤ Ba2
2.25%
1.25%



For purposes of determining the “Applicable Margin”,
(a)    if Moody’s, S&P and Fitch all have in effect Senior Debt Ratings, then
the Applicable Margin will be based on the two highest such Senior Debt Ratings;
provided that in cases where Fitch’s rating is the highest, the Senior Debt
Rating with respect to Fitch shall instead be equal to the next highest rating
from Moody’s or S&P (e.g., if the ratings from Moody’s, S&P and Fitch are Ba1,
BB and BBB‑ respectively, then the Senior Debt Ratings are Moody’s Ba1 and Fitch
BB+);
(b)    if two of Moody’s, S&P and Fitch have in effect Senior Debt Ratings, then
the Applicable Margin will be based on such Senior Debt Ratings; provided that
in cases where Fitch’s rating is the highest, the Senior Debt Rating with
respect to Fitch shall instead be equal to the next highest rating from Moody’s
or S&P, as applicable (e.g., if the ratings from Moody’s, and Fitch are Ba1 and
BBB‑ respectively, then the Senior Debt Ratings are Moody’s Ba1 and Fitch BB+);
(c)    subject to clause (f) below, if there is one Senior Debt Rating, then the
Applicable Margin shall be based on such Senior Debt Rating;
(d)    if the Senior Debt Ratings shall fall within different pricing levels,
(i) if the split in the Senior Debt Ratings is one pricing level, then the
Applicable Margin will be based on the lower pricing level (i.e., level 1 if the
Facility are rated level 1 and level 2), (ii) if the split in the Senior Debt
Ratings is two pricing levels, then the Applicable Margin will be based on the
pricing level between such two pricing levels (i.e., level 2 if the Facility are
rated level 1 and level 3), and (iii) if the split in the Senior Debt Ratings is
more than two pricing levels, the Applicable Margin will be based


3
2019 Term Loan Agreement

--------------------------------------------------------------------------------





on the pricing level immediately above the lower pricing level (i.e., level 2 if
the Facility are rated at level 1 and level 4);
(e)    if the Senior Debt Ratings shall be changed (other than as a result of a
change in the rating system of Moody’s, S&P and Fitch, as applicable), such
change shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.03(a)(viii) or otherwise;
(f)    subject to clause (g) below, if neither S&P nor Moody’s shall have in
effect a Senior Debt Rating, then the Applicable Margin will be based on
level 5; and
(g)    if none of Moody’s, S&P and Fitch shall have in effect a Senior Debt
Rating, but any of Moody’s, S&P or Fitch shall have in effect a rating for the
Debt under the OpCo Financing Documents, then the Applicable Margin will be
based on the pricing level that is two pricing levels above the pricing
level for the Debt under the OpCo Financing Documents.
For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 5 the highest pricing level. Each change
in each Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Effective Date, such Lender’s Commitment at such time,
and (ii) thereafter, the principal amount of such Lender’s Loan at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“ASC” has the meaning set forth in Section 1.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A.


4
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Authorized Officer” means, (a) with respect to any Person that is a corporation
or a limited liability company, the chairman, any director, the president, any
vice president or any Financial Officer of such Person or any other Person
authorized to act on behalf of such corporation or limited liability company in
respect of the action, and (b) with respect to any Person that is a partnership,
any director, the president, any vice president or any Financial Officer of a
general partner or managing partner of such Person or any other Person
authorized to act on behalf of such partnership in respect of the action.
“Available Disposition Offer Proceeds” has the meaning set forth in
Section 2.09(e).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” means, (a) commencement by the relevant Person of any case or
other proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, shall make a general
assignment for the benefit of its creditors; or (b) commencement against such
Person of any case or other proceeding of a nature referred to in clause (a)
above which (i) results in the entry of an order for relief or any such
adjudication or appointment or (ii) remains undismissed or undischarged for a
period of 60 days; or (c) commencement against such Person of any case or other
proceeding seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(d) such Person taking any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (a),
(b) or (c) above; or (e) such Person admitting in writing its inability to pay
its debts as they become due.
“Base Case Model” means that certain Microsoft Excel file named “Cleco Financial
Projections December 2018”, 206 KB, provided to the Lenders on January 22, 2019.
“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1%, and (c) the Eurodollar Rate for a one‑month Interest Period on such day
(or if any such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the avoidance of


5
2019 Term Loan Agreement

--------------------------------------------------------------------------------





doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m., London time, two (2) Business Days prior to
such date and subject to the last sentence in the definition of “Eurodollar
Rate”. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Rate or
the Eurodollar Rate, respectively.
“Base Rate Loans” when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Base Rate.
“Basel III” has the meaning set forth in the definition of “Change in Law”.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BIS” means the Bank of International Settlements.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the Preamble.
“Borrower Group Member” means any of the Borrower, OpCo or any Subsidiaries
(other than an Immaterial Subsidiary).  
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B‑1 or in
such other form as the Administrative Agent and Borrower may agree.
“Bridge Loan Agreement” has the meaning set forth in the Recitals hereto.
“Bridge Loan Facility” means the “Facility” as defined in the Bridge Loan
Agreement.
“Business” has the meaning set forth in Section 6.02.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that when used in connection with a Loan bearing interest at
the Eurodollar Rate, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.


6
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Capital Lease” means, as applied to the Borrower and its Subsidiaries, any
lease of any property (whether real, personal or mixed) by the Borrower or a
Subsidiary as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of the Borrower; provided
that the adoption or issuance of any accounting standards after the Effective
Date will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease, except
that in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence before ASC 842 took effect) that would constitute capital
leases in conformity with GAAP before ASC 842 took effect shall be considered
Capital Leases; provided, however, no power purchase agreement with an
independent power producer or a power producer which is not an Affiliate of
Borrower that either (a) is in effect as of the Effective Date or (b) becomes
effective after the Effective Date (to the extent costs incurred by the Borrower
thereunder are approved by all relevant Governmental Authorities (such as the
Louisiana Public Service Commission) to be recoverable from customers of the
Borrower or its Subsidiaries) shall, in each case, constitute a Capital Lease.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any Subsidiary:
(a)    marketable direct obligations of the United States of America;
(b)    marketable obligations directly and fully guaranteed as to interest and
principal by the United States of America;
(c)    demand deposits, time deposits, certificates of deposit and banker’s
acceptances issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a combined capital and surplus of
at least $250,000,000 and having long‑term unsecured debt securities rated “A‑2”
or equivalent by one Rating Agency;
(d)    commercial paper or tax exempt obligations given the highest rating by
two Rating Agencies;
(e)    obligations of any other bank meeting the requirements of clause (c)
above, in respect of the repurchase of obligations of the type as described in
clauses (a) and (b) above, provided, that such repurchase obligations shall be
fully secured by obligations of the type described in said clauses (a) and (b)
above, and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by, such bank;
(f)    a money market fund or a qualified investment fund given one of the
two highest long‑term ratings available from S&P and Moody’s; and
(g)    Eurodollar certificates of deposit issued by a bank meeting the
requirements of clause (c) above. With respect to any rating requirement set
forth above, if the issuer is rated by either S&P or Moody’s, but not both, then
only the rating of such rating agency shall be utilized for the purpose of this
definition.


7
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Casualty Event” shall mean any involuntary loss of or damage to or destruction
of any Property of any Borrower Group Member.
“Casualty Event Offer Amount” has the meaning set forth in Section 2.09(a).
“Change in Control” means
(a)    (i) at any time prior to a Qualifying IPO, the Sponsors shall cease to
collectively directly or indirectly own and control, both legally and
beneficially, more than 50% of the voting equity interests in the Borrower on a
fully diluted basis (and taking into account all such securities that such
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act of 1934) has the right to acquire pursuant to any option right) and
(ii) at any time following a Qualifying IPO, any “person” or “group” owns a
greater percentage of the voting equity interests in the Borrower than the
Sponsors collectively hold; or
(b)    the Sponsors shall cease to collectively directly or indirectly have the
right to elect a majority in voting power of the board of directors (or
comparable governing body) of the Borrower; or
(c)    the Borrower shall cease to own, directly or indirectly, 100% of the
equity interests of OpCo other than any such equity interests (not to exceed at
any time, in the aggregate, 5.0% of all issued and outstanding equity interests
in OpCo) owned by current or former officers, directors and employees of OpCo
(or their respective family members, estates or trusts or other entities for the
benefit of any of the foregoing) in connection with any long‑term incentive
plan.
“Change in Law” means the occurrence of any of the following (a) the adoption of
any Governmental Rule (including, without limitation, in respect of the
implementation of the reforms to the International Convergence of Capital
Measurements and Capital Standards published by the Basel Committee on Banking
Supervision in September 2010 (“Basel III”), or the adoption by any Lender of
any policy (or change to, or in its interpretation or application of, any policy
in existence as of the date hereof) implementing any provision of Basel III) in
each case following October 17, 2014, (b) any change in any Governmental
Rule (including, without limitation, in respect of the implementation of Basel
III) or in the interpretation or application thereof by any Governmental
Authority following October 17, 2014 or (c) compliance by any Lender with any
request, guideline or directive (whether or not having the force of law) of any
applicable Governmental Authority made or issued following October 17, 2014, in
each case applicable to the relevant Lender or its holding or parent companies;
provided that the adoption of any Governmental Rule, the change in any
Governmental Rule or in the interpretation or application thereof by any
Governmental Authority or the compliance by any Lender with any request,
guideline or directive of any applicable Governmental Authority, in each case,
made or issued in connection with the Dodd‑Frank Street Reform and Consumer
Protection Act of 2010, as amended (“Dodd‑Frank”), the application of which
affects the reserve, capital, liquidity or similar requirements of the relevant
Lender (or its holding or parent companies, if any) regardless of the date
enacted, adopted or issued shall be deemed to be a Change in Law.
“Charges” have the meaning set forth in Section 9.14.


8
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a single Loan hereunder up to the amount set forth on Schedule 2.01 with
respect to such Lender. The aggregate principal amount of the Lenders’
Commitments on the Effective Date is $100,000,000.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes imposed
in lieu of net income taxes or branch profits Taxes.
“Constitutive Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of securities, by contract or otherwise, which, for the
avoidance of doubt, shall include, with respect to any Fund, any Manager or
Advisor of such Fund. “Controlling” and “Controlled” have meanings correlative
thereto.
“Credit Party” means the Administrative Agent or any Lender.
“Cure Amount” has the meaning set forth in Section 5.12(b).
“Cure Expiration Date” has the meaning set forth in Section 5.12(b).
“Cure Right” has the meaning set forth in Section 5.12(b).
“Debt” means the Loans and any other Indebtedness that is at least pari passu
with the Loans.
“Debt to Capital Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) all Debt of the Borrower and its Subsidiaries
net of cash and Cash Equivalents as of such date on a consolidated basis in
excess of $5,000,000; provided that the amount of cash and Cash Equivalents to
be deducted pursuant to this clause (a) shall not (x) include any cash or Cash
Equivalents that would appear as “restricted” on a consolidated balance sheet of
the Borrower and its Subsidiaries or (y) exceed $75,000,000; to (b) the sum of
(i) all Debt of the Borrower and its Subsidiaries net of cash and Cash
Equivalents as of such date on a consolidated basis in excess of $5,000,000;
provided that the amount of cash and Cash Equivalents to be


9
2019 Term Loan Agreement

--------------------------------------------------------------------------------





deducted pursuant to this clause (b)(i) shall not (x) include any cash or Cash
Equivalents that would appear as “restricted” on a consolidated balance sheet of
the Borrower and its Subsidiaries or (y) exceed $75,000,000; plus (ii) all
shareholders’ equity of the Borrower as of such date plus (iii) all Permitted
Subordinated Debt as of such date; provided further that as of the last day of
the fourth full fiscal quarter following the Effective Date and any date
thereafter, outstanding Debt under the HoldCo Existing Revolving Credit
Facility, including the 2019 Revolving Credit Increase, and any other revolving
loan facility of the Borrower or any of its Subsidiaries used for working
capital purposes shall be based on a rolling four fiscal quarter average for
such Debt.
“Default” means any event or condition which would, with the expiry of a grace
period, the giving of notice or any combination of the foregoing, become an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loan or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent or the
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s or
Borrower’s, as applicable, receipt of such certification, (d) has become the
subject of a Bankruptcy Event, or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action.
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for the avoidance of doubt, any such
transfer or other disposition to an insurer of any Property that is the subject
of a Casualty Event upon receipt by any Borrower Group Member of all Net Cash
Insurance Proceeds payable in respect of such Casualty Event.
“Disposition Offer Proceeds” has the meaning set forth in Section 2.09(e).
“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any payment (whether in cash, securities or other property other
than common equity), including any sinking fund or similar deposit, on account
of the purchase, redemption, defeasance, retirement, acquisition,


10
2019 Term Loan Agreement

--------------------------------------------------------------------------------





cancellation or termination of any equity interests in the Borrower or any
option, warrant or other right to acquire any such Equity Interest in the
Borrower, (b) any payments in respect of Permitted Subordinated Debt and (c) any
management fees to the extent not constituting operating expenses.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means a commercial bank, finance company, insurance company,
pension fund, or other financial institutions or funds (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
in each case solely to the extent that such Person has been approved (not to be
unreasonably withheld, conditioned or delayed) by the Borrower; provided that
(i) no private equity, infrastructure or mezzanine fund shall in any event
constitute an Eligible Assignee and (ii) none of the Sponsors, the Borrower, or
any of their Affiliates shall in any event constitute an Eligible Assignee.
“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments, orders or decrees, in each case as modified and
supplemented and in effect from time to time regulating or imposing liability or
standards of conduct relating to the regulation, use or protection of the
environment or to emissions, discharges, Releases or threatened Releases of
Hazardous Materials into the environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, coastal waters, land or
subsurface strata, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials or to the protection or safety of the health of
human beings or other living organisms and natural resources related to the
environment, as now are, or may at any time hereafter be, in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or


11
2019 Term Loan Agreement

--------------------------------------------------------------------------------





disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a ERISA Plan (other
than an event for which the 30‑day notice period is waived); (b) the existence
with respect to any ERISA Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any ERISA Plan; (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any ERISA Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any ERISA Plan or ERISA Plans or to appoint a trustee to
administer any ERISA Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any ERISA Plan or Multiemployer ERISA Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer ERISA Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer ERISA Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 of
ERISA; (h) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(i) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (j) conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any ERISA
Plan; or (k) a determination that any ERISA Plan is in “at risk” status (within
the meaning of Section 303 of ERISA).


12
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
ERISA Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loans”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing or Eurodollar
Loan for any Interest Period, the rate per annum rounded upwards, if necessary,
to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that, at such time and
for any reason, such rate is not available or published on a current basis, or
the supervisor for the administrator of such rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such rate shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall establish an alternate rate of interest to the Eurodollar Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes as may be applicable.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning set forth in Article VII.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Financing Document, any of the following Taxes imposed on or with respect to
a Recipient:


13
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(a)    Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of net income taxes and branch profits Taxes or
similar Taxes, in each case, imposed by (i) the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes;
(b)    any Taxes imposed as a result of the failure of any Recipient to furnish
any form, documentation or information required by Section 2.15(e);
(c)    in the case of a Lender, any withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect on the date on which such
Lender (i) becomes a party to this Agreement or (ii) subsequently designates a
new lending office except to the extent that amounts with respect to Taxes, if
any, were payable to such Lender’s assignor (in the case where such Lender is a
permitted assignee under Section 9.04) or to such Lender immediately before it
changed its lending office (in the case where such Lender designated a new
lending office); and
(d)    any withholding of Tax imposed under FATCA.
“Facility” has the meaning set forth in the Recitals hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of October 17, 2014 (or
any amended or successor version that is substantively comparable), any current
or future regulations or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into to implement or further the collection
of Taxes imposed pursuant to the foregoing (together with any law implementing
such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day immediately succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Fee Letter” means that certain Fee Letter dated February 6, 2018 between the
Borrower and each of the Mandated Lead Arrangers.
“Financial Officer” means the chief financial officer, principal accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower or individual holding a similar position.
“Financial Ratio Certificate” has the meaning set forth in Section 5.02(c).


14
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Financing Documents” means (a) this Agreement, (b) any Notes issued pursuant to
Section 2.07(e), and (c) the Fee Letter. Any reference in this Agreement or any
other Financing Document to a Financing Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Financing
Document as the same may be in effect at any and all times such reference
becomes operative.
“Finsub” means each special purpose bankruptcy remote Person that is a
wholly‑owned (directly or indirectly) Subsidiary of the OpCo organized solely
for the purpose of engaging in a Securitization Financing authorized by a
Securitization Statute and a Securitization Financing Order and activities
related thereto, and each is a “Finsub”.
“Fitch” means Fitch Investors Service, Inc. or its successors.
“Fund” means any investment company, limited partnership, general partnership or
other collective investment scheme or any body, corporate or other entity, in
each case, the business, operations or assets of which are managed
professionally for investment purposes.
“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“Governmental Approvals” means all authorizations, consents, approvals, waivers,
exceptions, variances, filings, permits, orders, licenses, exemptions and
declarations of or with any Governmental Authority.
“Governmental Authority” means any nation, state, sovereign or government, any
federal, regional, state or local government or political subdivision thereof,
any central bank or other entity exercising executive, legislative, judicial,
treasury, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question (including any
supra‑national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive requirement, treaty or other governmental restriction or
any similar form of decision of or determination by or any interpretation or
administration of any of the foregoing, in each case, having the force of law


15
2019 Term Loan Agreement

--------------------------------------------------------------------------------





by, any Governmental Authority, which is applicable to any Person, whether now
or hereafter in effect.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or monetary obligation or (v) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsement for a collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation or other substance or emission which is a
contaminant, pollutant, dangerous substance, toxic substance, hazardous waste,
subject waste, hazardous material or hazardous substance which is or becomes
regulated by applicable Environmental Laws or which is classified as hazardous
or toxic under applicable Environmental Laws (including gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls, asbestos and urea
formaldehyde foam insulation).
“Hedging Arrangements” means any agreement or arrangement with respect to any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
“HoldCo Existing Revolving Credit Agreement” has the meaning set forth in the
Recitals hereto.


16
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“HoldCo Existing Revolving Credit Facility” means the “Revolving Credit
Facility” as defined in the HoldCo Existing Revolving Credit Agreement.
“HoldCo Existing Term Loan Agreement” means the Term Credit Agreement, dated as
of June 28, 2016, by and among the Borrower, as borrower, Mizuho Bank, Ltd., as
administrative agent, and the lenders party thereto.
“HoldCo Existing Term Loan Facility” means the “Facility” as defined in the
HoldCo Existing Term Loan Agreement.
“Immaterial Subsidiary” means any Subsidiary of the Borrower whose total assets
(excluding intercompany receivables) at the relevant time of determination have
a gross asset value of less than 5% of total assets (excluding intercompany
receivables) of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b) and whose total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination are less than 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b); provided that at no time shall all Immaterial Subsidiaries so
designated pursuant to this definition have in the aggregate (x) total assets
(excluding intercompany receivables) at the relevant time of determination
having a gross asset value in excess of 5% of total assets (excluding
intercompany receivables) of the Borrower and its Subsidiaries on a consolidated
basis as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b), or (y) total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination in excess of 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries on a consolidated basis
as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b).
“Increasing Lender” has the meaning set forth in Section 2.20(b).
“Incremental Loans” has the meaning set forth in Section 2.20(a).
“Incremental Term Facilities” has the meaning set forth in Section 2.20(a).
“Incremental Term Facility Amendment” has the meaning set forth in
Section 2.20(d).
“Indebtedness” of any Person means:
(a)    all indebtedness of such Person for borrowed money,
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments,
(c)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables not overdue for more than
180 days) that in accordance with GAAP would be included as a liability on the
balance sheet of such Person,


17
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(d)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(e)    any Capital Lease obligations (and the amount of these obligations shall
be the amount so capitalized),
(f)    all obligations, contingent or otherwise, of such Person under
acceptances issued or created for the account of such Person,
(g)    all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests,
(h)    all net obligations of such Person pursuant to hedging transactions,
(i)    all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above, and
(j)    all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit B‑2 or in such other form as the Administrative Agent and Borrower
may agree.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the
last day of each March, June, September and December and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three,
six or, if agreed to by all Lenders, twelve months thereafter, as the Borrower
may elect; provided that:


18
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(a)    if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period;
(c)    any Interest Period with respect to a Loan that would otherwise extend
beyond the Maturity Date will end on the Maturity Date; and
(d)    subject to clause (a) above, the initial Interest Period selected by the
Borrower for any Eurodollar Borrowing may, if so specified in the related
Borrowing Request for such Eurodollar Borrowing, be an irregular Interest Period
ending on the final day of any calendar month that is not less than three
Business Days after, and not more than three months after, the date of such
Eurodollar Borrowing.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Borrowing, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other) or other security interest,
any conditional sale or other title retention agreement, or any financing lease
having substantially the same effect as any of the foregoing, and the filing of
any financing statement or similar instrument under the UCC or comparable
Governmental Rule.
“Loan Obligations” means, as at any date, the sum, computed without duplication,
of (a) the aggregate outstanding principal amount of the Loans plus all accrued
interest (whether arising or incurred before or after any bankruptcy of the
Borrower) and fees on such amount or commitments relating thereto or with
respect to the Facility, plus (b) any amounts (including, without limitation,
insurance, insurance premiums, licensing fees, recording and filing fees, and


19
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Taxes) the Administrative Agent or the Lenders expend on behalf of the Borrower
in accordance with the Financing Documents because the Borrower fails to make
any such payment when required under the terms of any Financing Document, plus
(c) all amounts required to be paid by the Borrower to the Lenders and the
Administrative Agent under an indemnification, cost reimbursement or similar
provision.
“Loans” means the term loans made by the Lenders to Borrower pursuant to this
Agreement. Each Loan shall be either a Base Rate Loan or a Eurodollar Loan.
“Macquarie” means, collectively, Macquarie Infrastructure Partners Inc. and its
Affiliates, and funds, separate managed accounts or similar investment vehicles
managed by it or its Affiliates.
“Manager” means, with respect to any Fund, any general partner, trustee,
responsible entity, nominee, manager, or other entity performing a similar
function with respect to such Fund.
“Mandated Lead Arrangers” means each of Mizuho Bank, Ltd., Credit Agricole
Corporate and Investment Bank and The Bank of Nova Scotia, each in its capacity
as joint lead arranger and joint bookrunner.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower, (b) the validity or
enforceability of the Financing Documents, (c) the ability of the Borrower to
perform any of its obligations under the Financing Documents, or (d) the rights
or remedies of the Administrative Agent or any Lender under the Financing
Documents.
“Material Debt Financing Document” means any credit agreement, purchase
agreement, indenture, note or similar contract or instrument providing for, or
evidencing, the issuance or incurrence of any Indebtedness for borrowed money in
an aggregate principal amount of at least $50,000,000.
“Material Subsidiary” means any Subsidiary of the Borrower, other than
Immaterial Subsidiaries.
“Maturity Date” means June 28, 2021.
“Maximum Rate” has the meaning set forth in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc. or its successors.
“Multiemployer ERISA Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have


20
2019 Term Loan Agreement

--------------------------------------------------------------------------------





liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.
“Net Cash Insurance Proceeds” means, with respect to any Casualty Event of any
Borrower Group Member, the gross cash proceeds of casualty insurance and
casualty awards actually received by such Borrower Group Member in respect
thereof; provided, that, Net Cash Insurance Proceeds shall be net of: (a) the
amount of any legal, advisory, title, transfer and recording tax expenses,
commissions and other fees and expenses paid by the Borrower or the applicable
Subsidiary in connection with such Casualty Event, (b) any federal, state and
local income or other taxes estimated to be payable as a result of such Casualty
Event (but only to the extent that such estimated taxes are in fact paid to the
relevant federal, state or local Governmental Authority; provided that at the
time such taxes are paid, an amount equal to the amount, if any, by which such
estimated taxes exceed the amount of taxes actually paid shall constitute “Net
Cash Insurance Proceeds” for all purposes hereunder), (c) any repayments made or
to be made by the Borrower or the applicable Subsidiary of Indebtedness to the
extent that the terms of such other Indebtedness require that such Indebtedness
to be repaid, (d) any reserve for adjustment in respect of any liabilities
(other than taxes deducted pursuant to clause (b) above) associated with such
Casualty Event retained by any Borrower Group Member after such Casualty Event,
including related to environmental matters or with respect to any
indemnification obligations associated with such Casualty Event, and it being
understood that “Net Cash Insurance Proceeds” shall include the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (d), and (e) if
the applicable cash payments are in the first instance received by a Subsidiary
that is not a wholly‑owned Subsidiary, the related Net Cash Insurance Proceeds
shall be net of the proportionate share of the common Equity Interests of such
Subsidiary (and of any intermediate Subsidiary) owned by Persons that are not
wholly‑owned Subsidiaries of the Borrower.
“Net Cash Proceeds” means with respect to any Disposition by any Borrower Group
Member or any issuance of Indebtedness by any Borrower Group Member, the gross
proceeds of all cash actually received by such Borrower Group Member in
connection with such Disposition or issuance; provided that (a) Net Cash
Proceeds shall be net of: (i) the amount of any legal, advisory, title, transfer
and recording tax expenses, commissions and other fees and expenses paid by the
Borrower or the applicable Subsidiary in connection with such transaction and
(ii) any federal, state and local income or other taxes estimated to be payable
as a result of such transaction (but only to the extent that such estimated
taxes are in fact paid to the relevant federal, state or local Governmental
Authority; provided that at the time such taxes are paid, an amount equal to the
amount, if any, by which such estimated taxes exceed the amount of taxes
actually paid shall constitute “Net Cash Proceeds” for all purposes hereunder),
(b) with respect to any Disposition, Net Cash Proceeds shall be net of any
repayments made or to be made by the relevant Borrower Group Member of
Indebtedness to the extent that the terms of such other Indebtedness require
that such Indebtedness be repaid, (c) for all Dispositions, Net Cash Proceeds
shall be net of any earn out, indemnity or other similar obligations owed by the
relevant Borrower Group Member in connection with the acquisition thereof,
(d) Net Cash Proceeds shall be net of any reserve for adjustment in respect of
(i) the sale price of such asset or assets established in accordance with GAAP
and (ii) any liabilities (other than taxes deducted pursuant to clause (a)(ii)
above) associated with such asset or assets and retained by any Borrower Group


21
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Member after such sale or other disposition thereof, including pension and other
postemployment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification obligations associated with such
transaction, and it being understood that “Net Cash Proceeds” shall include
(A) any cash or Cash Equivalents received upon the Disposition of any non‑cash
consideration by any Borrower Group Member in any such Disposition and (B) upon
the reversal (without the satisfaction of any applicable liabilities in cash in
a corresponding amount) of any reserve described in this clause (d), and (e) if
the applicable cash payments are in the first instance received by a Subsidiary
that is not a wholly‑owned Subsidiary, the related Net Cash Proceeds shall be
net of the proportionate share of the common Equity Interests of such Subsidiary
(and of any intermediate Subsidiary) owned by Persons that are not wholly‑owned
Subsidiaries of the Borrower.
“Non‑Consenting Lender” has the meaning set forth in Section 9.02(d).
“Non‑U.S. Recipient” means a Recipient that is not a U.S. Person.
“Note” means a promissory note in the form of Exhibit F.
“OFAC” has the meaning set forth in the definition of “Anti-Terrorism Law”.
“Offer Date” has the meaning set forth in Section 2.09(f)(i).
“Offer Notice” has the meaning set forth in Section 2.09(f)(i).
“Offer Payment Date” has the meaning set forth in Section 2.09(f)(i).
“Offer Procedures” has the meaning set forth in Section 2.09(f)(i).
“Offer Proceeds” means the Casualty Event Offer Amount, the Remaining Portion,
the Disposition Offer Proceeds or the Available Disposition Offer Proceeds, as
the context may require.
“OpCo” means Cleco Power LLC, a Louisiana limited liability company.
“OpCo Credit Agreement” means the Credit Agreement, dated as of April 13, 2016,
by and among OpCo (as assignee of Cleco MergerSub Inc.), as borrower, Mizuho
Bank, Ltd., as administrative agent, and the lenders from time to time party
thereto.
“OpCo Financing Documents” means the “Financing Documents” as defined in the
OpCo Credit Agreement (or similar term in any refinancing, replacement,
refunding, renewal or extension thereof).
“OpCo Loan Facility” means the “Revolving Credit Facility” as defined in the
OpCo Credit Agreement and any refinancing, replacement, refunding, renewal or
extension thereof.
“OpCo Mortgage” means the indenture of mortgage, dated as of July 1, 1950, made
by OpCo to Bank One Trust Company, NA, as Trustee thereunder, as amended,
supplemented, amended and restated, refinanced or replaced from time to time.


22
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient negotiating, executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Financing
Document or receiving or perfecting a security interest under any Financing
Document).
“Other HoldCo Credit Agreement” means each of (a) the HoldCo Existing Term Loan
Agreement, (b) the HoldCo Existing Revolving Credit Agreement and (c) the Bridge
Loan Agreement, in each case, as in effect on the date hereof.
“Other HoldCo Financing Documents” means the “Financing Documents” as defined in
each Other HoldCo Credit Agreement (or similar term in any refinancing,
replacement, refunding, renewal or extension thereof).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or any other excise or property Taxes, charges,
levies or similar Taxes arising from any payment made under any Financing
Document or any related credit document from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document or from the receipt or perfection of a security interest
under, or otherwise with respect to any Financing Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than as assignment made pursuant to Section 2.17).
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions, established pursuant to Subtitle A of Title IV
at ERISA.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of the Borrower of (a) all or substantially all the assets of, or
(b) all or substantially all the Equity Interests in, a Person or division or
line of business of a Person, if:
(a)    at the time of signing the definitive acquisition agreement with respect
thereto and immediately after giving effect thereto, no Default or Event of
Default has occurred and is continuing or would arise after giving effect
thereto,
(b)    such Person or division or line of business is engaged in the same or a
similar line of business as the Borrower or business reasonably related,
ancillary or synergistic thereto (including but not limited to other regulated
utility businesses),
(c)    at the time of signing the definitive acquisition agreement, the Borrower
is in compliance on a Pro Forma Basis with the financial covenant in
Section 5.12(a) as of the most recently ended Test Period, determined as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the


23
2019 Term Loan Agreement

--------------------------------------------------------------------------------





applicable testing period in accordance with its terms) had occurred on the
first day of such relevant Test Period, and
(d)    in the case of an acquisition or merger involving the Borrower, the
Borrower is the surviving entity of such acquisition or merger.
“Permitted Additional Debt” means (a) Revolving Loans under, and as defined in,
the HoldCo Existing Revolving Credit Agreement, (b) any Permitted Refinancing
Indebtedness incurred with commercial bank lenders in respect of Indebtedness
outstanding under the HoldCo Existing Revolving Credit Facility or the HoldCo
Existing Term Loan Facility, including by way of an amendment and extension of
the HoldCo Existing Revolving Credit Facility or the HoldCo Existing Term Loan
Facility, respectively, (c) Indebtedness up to an aggregate principal amount of
$100,000,000 incurred after February 6, 2018 solely to finance costs (including
for replacement and/or restoration of affected property) directly resulting from
any Casualty Event, and (d) other Indebtedness incurred after February 6, 2018
by way of bank loan or credit facilities up to an aggregate principal amount of
$50,000,000.
“Permitted Contest Conditions” means a contest, pursued in good faith,
challenging the enforceability, validity, interpretation, amount or application
of any Governmental Rule, any Taxes, assessment, fee, government charge or levy
or any Lien or other claim or payment of any nature or other matter (legal,
contractual or other) by appropriate proceedings timely instituted if (a) the
Borrower or the applicable Subsidiary diligently pursues such contest, (b) the
Borrower or the applicable Subsidiary establishes adequate reserves with respect
to the contested claim to the extent required by GAAP and (c) such contest would
not reasonably be expected to result in a breach of Section 6.04 or an Event of
Default under clause (i) in Article VII or any criminal or unindemnified civil
liability (in the case of any such civil liability, otherwise required to be
indemnified by the Borrower under the Financing Documents), being incurred by
the Administrative Agent or any of the Lenders.
“Permitted Debt” has the meaning set forth in Section 6.03.
“Permitted Investments” has the meaning set forth in Section 6.05.
“Permitted Liens” means:
(a)    Liens that secure any Permitted Debt (excluding Liens securing (i)
Indebtedness incurred or created under the Financing Documents, the Other HoldCo
Financing Documents (including the 2019 Revolving Credit Increase and any other
incremental facility permitted under the HoldCo Existing Revolving Credit
Agreement), (ii) Indebtedness permitted pursuant to Section 6.03(q), (iii)
Refinancing Senior Debt and (iv) the Senior Notes, unless, in each case, the
Loan Obligations are also secured on a pari passu basis);
(b)    Liens that secure any Permitted Debt of OpCo or any other Subsidiary of
Borrower so long as (a) the Loan Obligations (as such term is defined in the
OpCo Credit Agreement or any similar term in any refinancing, replacement,
refunding, renewal or extension thereof) are secured on a pari passu basis or
(b) such Liens are otherwise permitted under the OpCo Financing Documents or any
refinancing, replacement, refunding, renewal or extension thereof, in each case,
at the time of incurrence thereof;


24
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(c)    Liens, deposits or pledges incurred or created by any Borrower Group
Member in the ordinary course of business or under applicable Governmental
Rules in connection with or to secure the performance of bids, tenders,
contracts, leases, statutory obligations, surety bonds or appeal bonds;
(d)    mechanics’, materialmen’s, workers’, repairmens’, employees’,
warehousemen’s, carriers’ or other like Liens arising in the ordinary course of
business or under Governmental Rules securing obligations which are not yet due,
or which are adequately bonded and which are being contested pursuant to the
Permitted Contest Conditions;
(e)    Liens for Taxes, assessments or governmental charges, which are not yet
due or which are being contested pursuant to the Permitted Contest Conditions;
(f)    Liens arising out of judgments or awards fully covered by insurance or
with respect to which an appeal or proceeding for review is being prosecuted
pursuant to the Permitted Contest Conditions;
(g)    easements, rights‑of‑way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property of
any Borrower Group Member which, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of any Borrower Group
Member;
(h)    Liens arising in the ordinary course of business from netting services,
overdraft protection, banking services obligations and otherwise in connection
with deposit, securities and commodities accounts;
(i)    Liens securing judgments that do not constitute an Event of Default under
clause (i) of Article VII;
(j)    Liens for purchase money security interests or Capital Lease obligations
which are secured solely by the assets acquired securing Indebtedness permitted
under Section 6.03(d);
(k)    zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of any Borrower Group Member;
(l)    Liens that have been placed by a third party on the fee title of leased
real property or property over which any Borrower Group Member has easement
rights, and subordination or similar agreements relating thereto;
(m)    Liens created or incurred by OpCo and its subsidiaries or by the
Purchaser or its subsidiaries, in each case, securing obligations arising under
natural gas purchase agreements, natural gas transportation and storage
agreements, and Hedging Arrangements permitted under Section 6.12;
(n)    Liens securing other obligations in an aggregate amount not exceeding
$100,000,000 at any time outstanding;


25
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(o)    Liens created or incurred by OpCo and its subsidiaries securing any
Permitted Receivables Financing;
(p)    Liens on the assets of OpCo and its Subsidiaries under the OpCo Financing
Documents to secure the Liens under the OpCo Financing Documents;
(q)    Liens on (i) Permitted Refinancing Indebtedness permitted under the
definition thereof, and (ii) Permitted Refinancing Indebtedness (as defined in
the OpCo Credit Agreement) permitted under the OpCo Financing Documents;
(r)    Liens on any cash collateral for letters of credit issued or permitted
under any Other HoldCo Credit Agreement;
(s)    Liens created or incurred by the Borrower Group Members in favor of
Governmental Authorities encumbering assets acquired in connection with a
government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to purchase, condemn, recapture
or designate a purchaser of any property;
(t)    agreements for an obligation (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint venture or similar agreements securing obligations
incurred in the conduct of operations or consisting of a purchase option, call
or right of first refusal with respect to the Equity Interests in such jointly
owned Person or assets;
(u)    Liens on any Acquired Assets in existence on or prior to the Effective
Date;
(v)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger or
consolidation, provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary or such
merger, as the case may be, (ii) such Lien shall not apply to any other property
or asset of the Borrower or any of the Subsidiaries, and (iii) such Lien shall
secure only those obligations and liabilities that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary of the Borrower or
such merger, as the case may be, and any extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding amount thereof;
(w)    Liens (including precautionary Liens in connection with Capital Leases)
on fixed or capital assets and other property (including any natural gas, oil or
other mineral assets, pollution control facilities, electrical generating
plants, equipment and machinery, and related accounts, financial assets,
contracts and general intangibles) acquired, constructed, explored, drilled,
developed, improved, repaired or serviced (including in connection with the
financing of working capital and ongoing maintenance) by the Borrower or any
Subsidiary, provided that (i) such security interests and the obligations and
liabilities secured thereby are incurred prior to or within two hundred seventy
(270) days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair


26
2019 Term Loan Agreement

--------------------------------------------------------------------------------





or servicing (including the relevant financing of working capital and ongoing
maintenance), or within two hundred seventy (270) days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this clause (w) (and in the case of construction
or improvement, any theretofore unimproved real property on which the property
so constructed or the improvement is located) and clause (x), as applicable, of
the Borrower or any Subsidiary, and (iv) recourse for such obligations and
liabilities under any financing secured under this clause (w) shall be limited
to the property subject to Liens permitted under this clause (w) and clause (x)
and (A) in the case of any financing of the OpCo, to the OpCo and (B) in the
case of any other financing, to a special purpose, bankruptcy‑remove Person
described in clause (x);
(x)    Liens on any Equity Interest owned or otherwise held by or on behalf of
the Borrower or any Subsidiary in any Person created in connection with any
project financing;
(y)    Liens on assets of OpCo securing the payment of Indebtedness of OpCo to a
state of the United States or any political subdivision thereof issued in a
transaction in which such state or political subdivision issued industrial
revenue bonds or other obligations, the interest on which is excludable from
gross income by the holders thereof pursuant to the provisions of the Code, as
in effect at the time of the issuance of such obligations, and Indebtedness to
the issuer of a letter of credit, bond insurance or guaranty to support any such
obligations to the extent OpCo is required to reimburse such issuer for drawings
under such letter of credit, bond insurance or guaranty with respect to the
principal of or interest on such obligations, including Liens arising pursuant
to a pledge of OpCo’s mortgage bonds issued under the OpCo Mortgage; provided
that such pledged bonds shall not exceed an aggregate principal amount of
$125,000,000 at any time;
(z)    Liens created for the sole purpose of extending, renewing or replacing in
whole or in part Indebtedness secured by any lien, mortgage or security interest
referred to in this definition of “Permitted Liens”; provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement and that such extension, renewal or replacement, as the case may be,
shall be limited to all or a part of the property or Indebtedness that secured
the lien or mortgage so extended, renewed or replaced (and any improvements on
such property);
(aa)    Liens created by any Finsub for any Securitization Financing pursuant to
any order of the applicable regulatory Governmental Authority (such as the
Louisiana Public Service Commission) which allows for a securitization financing
by the OpCo and/or a Finsub authorized by a Securitization Statute (any such
order, a “Securitization Financing Order”);
(bb)    Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;


27
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(cc)    Liens created to secure Debt of any subsidiary of Opco to OpCo or to any
of OpCo’s other subsidiaries and Liens created to secure Debt of any subsidiary
of the Purchaser to the Purchaser or to any of the Purchaser’s other
subsidiaries;
(dd)    the Lien evidenced by the OpCo Mortgage as renewed or replaced from time
to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the OpCo Mortgage; or
(ee)    “permitted liens” as defined under Section 1.04 of the OpCo Mortgage, as
in effect on the Effective Date, other than “funded liens” described in
clause (ix) of said Section 1.04, and other Liens not otherwise prohibited by
Section 5.05 of the OpCo Mortgage, as in effect on the Effective Date, and in
the event the OpCo Mortgage is terminated, Liens of the same type and nature as
the foregoing Liens referred to in this clause (ee), provided, that the amounts
secured by such other Liens shall not exceed the amounts that may be secured by
such foregoing Liens as of the last day on which the OpCo Mortgage was in
effect.
“Permitted Receivables Facility Assets” means (a) receivables (whether now
existing or arising in the future) of OpCo and its subsidiaries which are
transferred or pledged to a Receivables Entity pursuant to a Permitted
Receivables Financing and any related Permitted Receivables Related Assets which
are also so transferred or pledged to such Receivables Entity and all proceeds
thereof and (b) loans to the Borrower and its Subsidiaries secured by
receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of OpCo and its Subsidiaries which are made pursuant
to a Permitted Receivables Financing.
“Permitted Receivables Financing” means any receivables facility providing for
the sale or pledge by OpCo and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and such Receivables Sellers) to a Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third‑party
investors (with the Receivables Entity permitted to issue investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from OpCo and/or the respective Receivables Sellers.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to receivables and any collections or proceeds of
any of the foregoing.
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member issued in exchange for, or the Net Cash Proceeds of which are used
to refund, refinance, replace, defease or discharge, other Indebtedness of such
Person; provided that:
(a)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on such Indebtedness
and the amount of all reasonable out‑of‑pocket expenses


28
2019 Term Loan Agreement

--------------------------------------------------------------------------------





and premiums, underwriting, issuance, commitment, syndication and other similar
fees, costs and expenses reasonably incurred in connection therewith);
(b)    such Permitted Refinancing Indebtedness has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(c)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loan
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loan Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided that a certificate
of an Authorized Officer of the Borrower is delivered to the Administrative
Agent at least five (5) Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(d)    the direct or any contingent obligor with respect to such Permitted
Refinancing Indebtedness is not changed from the direct or contingent obligor on
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(e)    the Permitted Refinancing Indebtedness is not secured by any collateral
not granted to the holders of the Indebtedness being financed, renewed,
replaced, defeased or refunded;
(f)    such Permitted Refinancing Indebtedness shall have terms which shall be
no more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or its Subsidiaries
than the provisions of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded; provided, however, that the foregoing requirements shall
not apply to pricing terms in respect of any Indebtedness being so refinanced,
renewed, replaced, defeased or refunded so long as such pricing is consistent
with then prevailing market pricing; and
(g)    no Default or Event of Default shall have occurred and be continuing at
the time of the incurrence of such Permitted Refinancing Indebtedness, or would
occur as a result of the incurrence of such Permitted Refinancing Indebtedness.
“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower or OpCo; provided that, all such Indebtedness shall
(a) have a maturity date not earlier than six (6) months after the Maturity
Date, (b) be fully subordinated in right of payment and liquidation to the prior
payment in full of the Facility (in the case of the Borrower) and the


29
2019 Term Loan Agreement

--------------------------------------------------------------------------------





OpCo Loan Facility (in the case of OpCo) in accordance with the terms set forth
on Exhibit H hereto, and (c) in the case of any such Indebtedness owing by OpCo,
be owed to the Borrower.
“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprises
or unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).
“Prepayment Portion” means (a) the aggregate amount of the Net Cash Proceeds
received with respect to a Casualty Event, Disposition or issuance of
Refinancing Senior Debt, as the case may be, times (b) a fraction, the numerator
of which is the aggregate principal amount of Loans outstanding on the date of
prepayment or the date of the offer to make a prepayment under Section 2.09 and
the denominator of which is the aggregate amount of Indebtedness of the Borrower
outstanding on the date of prepayment or the date of the offer to make a
prepayment under Section 2.09 that is required to be similarly prepaid.
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal Eastern Edition as the “prime rate” for such day, and if the Wall Street
Journal Eastern Edition does not publish such rate on such day, then such rate
as most recently published prior to such day, or if for any reason such rate is
no longer published or available, the rate publicly announced from time to time
by the Administrative Agent (or any Lender (which agrees in writing to have its
rates so used) selected by the Administrative Agent) as its prime rate.
“Pro Forma Balance Sheet” has the meaning set forth in Section 4.01(c).
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the most
recently ended Test Period and otherwise in accordance with Section 1.04(b)
herein.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.
“Proportional Share” means, with respect to any Lender and any offer in
accordance with Section 2.09(f), a fraction, (a) the numerator of which is the
outstanding principal amount of Loans held by such Lender as of the date of
determination and (b) the denominator of which is the principal amount of all
outstanding Loans held by all Lenders as of such date of determination.
“Purchaser” has the meaning set for the Recitals hereto.
“Qualified Eligible Assignee” means any Person that (immediately prior to giving
effect to the relevant assignment under this Agreement) is (a) a Lender or
(b) an Affiliate or an Approved Fund of a Lender.
“Qualifying IPO” shall mean the issuance by the Borrower or any other direct or
indirect parent of the Borrower of its common stock in an underwritten primary
public offering (other


30
2019 Term Loan Agreement

--------------------------------------------------------------------------------





than a public offering pursuant to a registration statement on Form S‑8)
pursuant to an effective registration statement filed with the Securities and
Exchange Commission (or any Governmental Authority succeeding to any of its
principal functions) in accordance with the Securities Act of 1933 (whether
alone or in connection with a secondary public offering).
“Quarter End Date” means March 31, June 30, September 30 and December 31 of
each year.
“Rating Agency” means any of S&P, Moody’s or Fitch or any similar entity or any
of their respective successors.
“Receivables Entity” means a wholly‑owned direct or indirect Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity”
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding Guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,
(b)    with which neither the Borrower nor any of its Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to
documents relating to the relevant Permitted Receivables Financing (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from persons that are not Affiliates of the Borrower, and
(c)    to which neither the Borrower nor any other Subsidiary of the Borrower
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Borrower certifying that,
to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions. For the
avoidance of doubt, the representations, warranties, covenants and events of
default contained in the Financing Documents shall not apply to any Receivables
Entity.
“Receivables Seller” means OpCo and any direct or indirect subsidiary of OpCo
that are from time to time party to a Permitted Receivables Financing.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender (and, in the case of a Lender that is classified as a partnership for
U.S. federal tax purposes, a Person treated as the beneficial owner thereof for
U.S. federal tax purposes).


31
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Refinancing Senior Debt” means any Indebtedness of the Borrower issued in
exchange for, or the Net Cash Proceeds of which are used to refund, refinance,
replace, defease or discharge, other Indebtedness of the Borrower; provided
that:
(a)    no loans are then outstanding under the Bridge Loan Agreement (or would
remain outstanding after application of the proceeds of such Refinancing Senior
Debt);
(b)    the Prepayment Portion of the Net Cash Proceeds of such Refinancing
Senior Debt shall be used to prepay the Loans, in whole or in part, in
accordance with Section 2.09(b) herein;
(c)    the Net Cash Proceeds of such Refinancing Senior Debt shall not exceed an
amount equal to the aggregate principal amount of such Indebtedness (including
the Loans) so repaid (or to be repaid) in accordance with Section 2.09(b);
(d)    such Refinancing Senior Debt shall have a weighted average life to
maturity equal to or greater than the weighted average life to maturity of the
then‑outstanding principal amount of the Loans;
(e)    such Refinancing Senior Debt shall not benefit from any Liens; and
(f)    no Default or Event of Default shall have occurred and be continuing at
the time of the issuance of such Refinancing Senior Debt, or would occur as a
result of the issuance of such Refinancing Senior Debt.
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Reinvestment Deadline” has the meaning set forth in Section 2.09(e).
“Reinvestment Rights” has the meaning set forth in Section 2.09(e).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, attorneys‑in‑fact,
and advisors of such Person.
“Releases” means with respect to any Hazardous Material, any release, spill,
emission, emanation, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the indoor or
outdoor environment, including, without limitation, the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
“Remaining Portion” has the meaning set forth in Section 2.09(a).
“Removal Effective Date” has the meaning set forth in Section 8.06(b).
“Replacement Deadline” has the meaning set forth in Section 2.09(a).
“Replacement Rights” has the meaning set forth in Section 2.09(a).


32
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders holding outstanding Loans
representing more than 50% of the principal amount of all Loans outstanding at
such time.
“Resignation Effective Date” has the meaning set forth in Section 8.06(a).
“Restricted Party” means any Person listed (a) in the Exhibit to Executive Order
No. 13224 of September 23, 2001 ‑ Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten To Commit, or Support Terrorism; (b) on the
“Specially Designated Nationals and Blocked persons” list maintained by the
OFAC; (c) in any sanctions-related list of designated Persons maintained by OFAC
or the U.S. Department of State or any country, region or territory which is
itself the subject or target of any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time pursuant to
Anti-Terrorism Laws, (d) in any successor list to either of the foregoing; or
(e) any Person operating, organized or resident in or owned or controlled by any
such Person or Persons described in the foregoing clauses (at the time of this
Agreement, the parties hereto acknowledge that Restricted Parties include
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“S&P” means Standard & Poor’s Rating Services or its successors.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person, contemporaneously with the lease of such
property or asset by the seller thereof as lessee.
“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with Internal Revenue Service Revenue Procedure 2005‑62, is
(a) issued by a Finsub and (b) secured by the intangible property right to
collect charges for the recovery of specified costs and such other assets, if
any, of a Finsub.
“Securitization Financing Order” has the meaning specified in clause (aa) of the
definition of “Permitted Liens”.
“Securitization Statute” means any Law, including the Louisiana Electric Utility
Storm Recovery Securitization Act and the Louisiana Electric Utility Investment
Recovery Securitization Act, that (a) is enacted to facilitate the recovery of
certain specified costs incurred by OpCo; (b) authorizes OpCo to apply for, and
authorizes the applicable regulatory Governmental Authority to issue, a
financing order determining the amount of specified costs OpCo will be allowed
to recover; (c) provides that pursuant to the financing order, OpCo acquires an
intangible property right to charge, collect, and receive amounts necessary to
provide for the full recovery of the specified costs determined to be
recoverable, and assures that the charges are non‑bypassable; (d) guarantees
that the applicable regulatory Governmental Authority will not rescind or amend
the financing order, revise the amount of specified costs, or in any way reduce
or impair the value of the intangible property right, except as may be
contemplated by periodic adjustments authorized by such legislation;
(e) provides procedures assuring that the sale of the intangible property right
from OpCo to any special purpose bankruptcy remote Person that is a wholly owned
(directly or indirectly) Subsidiary of OpCo organized solely for the purpose of
engaging in any securitization financing pursuant to any


33
2019 Term Loan Agreement

--------------------------------------------------------------------------------





order of the applicable regulatory Governmental Authority will be perfected
under applicable law as an absolute transfer of OpCo’s right, title, and
interest in the property, and (f) authorizes the securitization of the
intangible property right to recover the fixed amount of specified costs through
the issuance of bonds, other evidences of Indebtedness, or certificates of
participation or beneficial interest that are issued pursuant to an indenture,
contract or other agreement of the OpCo or a such special bankruptcy remote
Person.
“Seller” has the meaning set forth in the Recitals hereto.
“Senior Debt Rating” means at any date, the credit rating identified by S&P,
Fitch, or Moody’s as the credit rating which (a) it has assigned to long term
senior unsecured debt of the Borrower or (b) it would assign to long term senior
unsecured debt of the Borrower were the Borrower to issue or have outstanding
any long term senior unsecured debt on such date.
“Senior Notes” means each of (a) the $535,000,000 3.743% Senior Notes due 2026
issued by the Borrower on May 17, 2016, (b) the $350,000,000 4.973% Senior Notes
due 2046 issued by the Borrower on May 17, 2016 and (c) the $165,000,000 3.25%
Senior Notes due 2023 issued by the Borrower on May 24, 2016, in each case,
pursuant to the Indenture, dated as of May 17, 2016, by and between the Borrower
and Wells Fargo Bank, N.A., as trustee, as supplemented from time to time.
“Solvent” means, when used with respect to any Person, as of any date of
determination, that (a) such Person is able to pay all of its liabilities as
such liabilities become due, (b) the sum of the debt (including contingent
liabilities) of such Person and its subsidiaries, on a consolidated basis, does
not exceed the fair value of the present assets of such Person and its
subsidiaries, on a consolidated basis, and (c) the capital of such Person and
its subsidiaries, on a consolidated basis, is not unreasonably small in relation
to their business, taken as a whole, as contemplated on such date of
determination (provided that, as used in this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of such date of determination, represents the amount
that can reasonably be expected as of that date to become due and payable as an
actual or matured liability (and for avoidance of doubt, excluding any
liabilities treated as pass‑through costs under the applicable regulatory
regime), as determined reasonably and in good faith by such Person).
“Specified Representations” means the representations and warranties of the
Borrower in Section 3.01, 3.02, 3.03, 3.04, 3.15, 3.16, 3.18, 3.21, 3.23, 3.24
and 3.25.
“Sponsors” means, collectively, MIP Cleco Partners L.P. (f/k/a Como B L.P.),
bcIMC Como Investment Limited Partnership and John Hancock Life Insurance
Company (U.S.A.), and each of their respective Affiliates.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with a Permitted Receivables Financing which are
reasonably customary in accounts receivable financing transactions.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right to the Loan
Obligations.


34
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Target” has the meaning set forth in the Recitals hereto.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to
tax, penalties or similar liability with respect thereto.
“Test Period” means, as of any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 5.02(a) or 5.02(b). Any financial ratio or
compliance with any covenant in respect of any Test Period shall be determined
on the date on which the financial statements pursuant to Section 5.02(a) or
Section 5.02(b) have been, or should have been, delivered for the applicable
fiscal period ending on such Quarter End Date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of the Loans and
the use of the proceeds thereof.
“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Tax Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.15(f)(ii)(D).


35
2019 Term Loan Agreement

--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer ERISA Plan as a result
of a complete or partial withdrawal from such Multiemployer ERISA Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules, Recitals, paragraphs, clauses, Appendices
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement (and Articles, Sections, etc. shall be deemed to be
incorporated by reference into this Agreement), (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (g) all actions by specified officers
of a Person shall be deemed to be taken by such specified officer solely in such
specified officer’s capacity as such officer, (h) all calculations are to be
made without duplication unless otherwise specified, (i) references to “days”
means calendar days unless the term “Business Days” is used, and (j) references
to a time of day means such time in New York, New York unless otherwise
specified.


36
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 1.04    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825‑10‑25 (previously referred to as Statement of
Financial Accounting Standards (“ASC”) 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under ASC
470‑20‑15 (previously referred to as Financial Accounting Standards Board Staff
Position APB 14‑1) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof. Notwithstanding anything herein to
the contrary, in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence before ASC 842 took effect) that would constitute capital
leases in conformity with GAAP before ASC 842 took effect shall be considered
capital leases, and all calculations and deliverables under this Agreement or
any other Financing Document shall be made or delivered, as applicable, in
accordance therewith.
(b)    All computations on a Pro Forma Basis with respect to any period shall be
made giving effect to any acquisition, investment or disposition, or issuance,
incurrence or assumption of or amendment to Indebtedness, or other transaction
that occurred after the first day of such period, in each case, as if such
acquisition, investment or disposition, or issuance, incurrence or assumption of
or amendment to Indebtedness, or other transaction had occurred on the first day
of such period (or, in the case of any balance sheet item, on the last day of
the relevant period), and, to the extent applicable, giving pro forma effect to
historical earnings and cash flows associated with assets acquired and
investments made and excluding the pro forma effect of historical earnings and
cash flows associated with assets disposed of, in each case, during such
relevant period (but, in each case, without giving effect to any synergies or
cost savings therefrom) and any related incurrence or reduction of Indebtedness,
including adjustments in accordance with Article 11 of Regulation S‑X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging
Arrangements applicable to such Indebtedness).


37
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 1.05    Status of Obligations. In the event that the Borrower shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrower
shall take all such actions as shall be necessary to cause the Loan Obligations
to constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Loan Obligations
are hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Administrative Agent and the Lenders may have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness.
ARTICLE II
THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a single Loan in Dollars to
Borrower on the Effective Date in the original aggregate principal amount equal
to its Commitment or its Applicable Percentage of the amount of all Loans
requested by Borrower. Amounts paid or prepaid in respect of Loans may not be
reborrowed. To the extent Borrower requests less than all of the aggregate
Commitments for funding on the Effective Date, the remaining unfunded commitment
shall be deemed terminated at the end of business on the Effective Date.
Section 2.02    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Applicable Percentages. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.12, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided, that, except to the extent the Administrative Agent shall
have received an indemnification substantially consistent with the terms of
Section 2.13 not less than three (3) Business Days prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.06.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Section 2.12, 2.13, 2.14 and 2.15 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.


38
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(c)    Each Borrowing of Eurodollar Loans shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $5,000,000. Each Borrowing
of Base Rate Loans shall be in an aggregate amount that is an integral multiple
of $100,000 and not less than $1,000,000. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) Eurodollar Borrowings outstanding.
Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, hand
delivery, facsimile or electronic transmission, which such notice shall be in
the form of (or, in the case of telephonic notification, promptly confirmed in
the form of) a written Borrowing Request signed by the Borrower (a) in the case
of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    Reserved.
Section 2.05    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.


39
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of the Borrower, the interest rate applicable to Base Rate Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this clause (b) shall be conclusive, absent manifest error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Section 2.05, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
Section 2.06    Interest Elections. (a)     Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, hand delivery, facsimile
or electronic transmission by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
in the form of (or in the case of telephonic notice, shall be confirmed promptly
by hand delivery, facsimile or electronic transmission to the Administrative
Agent of) a written Interest Election Request signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to (i) elect an Interest Period for Eurodollar
Loans that would end after the Maturity Date or (ii) convert any Borrowing to a
Borrowing of a Type not available under the Commitments.


40
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing the Borrower may only elect Interest Periods not
in excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
Section 2.07    Repayment of Loans; Evidence of Debt. (a)     The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and


41
2019 Term Loan Agreement

--------------------------------------------------------------------------------





payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to clause (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a Note in
substantially the form of Exhibit F. In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).
Section 2.08    Optional Prepayment of Loans. The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section 2.08;
provided that no prepayments of any Loans shall be permitted if loans under the
Bridge Loan Facility are then outstanding. The Borrower shall notify the
Administrative Agent by telephone, hand delivery, facsimile or electronic
transmission (promptly confirmed, in the case of telephonic notice, by hand
delivery, facsimile or electronic transmission) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of
prepayment or (ii) in the case of prepayment of a Base Rate Borrowing, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify (x) the prepayment date, (y) the
principal amount of each Borrowing or portion thereof to be prepaid and (z) the
Type of Borrowing to be prepaid; provided that a notice of prepayment may state
that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of another transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in a minimum aggregate amount of
$1,000,000 and $500,000 increments in excess thereof. Any such prepayment will
be applied to the relevant Loans of the same type designated by the Borrower, at
its sole discretion; provided, however, no optional prepayments or redemptions
may be made in respect of any Refinancing Senior Debt unless the Loans are
prepaid on at least a pro rata basis. Prepayments shall be payable without
penalty or premium and shall be accompanied by (i) accrued interest to the
extent required by Section 2.11 and (ii) break funding payments to the extent
required by Section 2.14.


42
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 2.09    Mandatory Prepayments and Mandatory Offers.
(a)    Mandatory Offer with the Net Cash Insurance Proceeds of Casualty Events.
On each applicable Offer Date, the Borrower shall make a mandatory offer to each
Lender for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of any Net Cash Insurance Proceeds received by the Borrower
or any of its Subsidiaries since the last Interest Payment Date (and not yet
applied in accordance with this Section 2.09(a)) to the extent all such Net Cash
Insurance Proceeds received in such fiscal year exceed $30,000,000 (such amount,
the “Casualty Event Offer Amount”); provided, however, no such mandatory offer
shall be required under this Section 2.09(a) to the extent the Borrower notifies
the Administrative Agent in writing no later than five (5) Business Days before
the relevant Offer Date that the Borrower or such Subsidiary has elected to
apply such Casualty Event Offer Amount to restore or replace the affected
Property or otherwise to reinvest in Property of a kind then used or usable in
the Business (including reinvestments in Permitted Acquisitions) within
three‑hundred sixty (360) days of the receipt of such Casualty Event Offer
Amount (the “Replacement Deadline” and such rights, the “Replacement Rights”);
provided, further, to the extent the Borrower or Subsidiary fails to apply any
or all of such Casualty Event Offer Amount to any such restoration, replacement
or reinvestment by the Replacement Deadline (any amount of the relevant Net Cash
Insurance Proceeds not so applied, the “Remaining Portion”), the Borrower shall
make a mandatory prepayment offer in accordance with the procedures set forth in
Section 2.09(f) below.
(b)    Mandatory Prepayment with the Net Cash Proceeds of Refinancing Senior
Debt. On the Business Day the Borrower receives any such Net Cash Proceeds or,
if so agreed by the Administrative Agent (acting on the instructions of the
Required Lenders), on the next Interest Payment Date thereafter, the Borrower
shall make a mandatory prepayment of the Loans in an amount equal to 100% of the
Prepayment Portion of the Net Cash Proceeds received by the Borrower on account
of the issuance of Refinancing Senior Debt since the last Interest Payment Date.
Any such amount required to be prepaid hereunder shall be applied in accordance
with Section 2.09(g) and Section 2.09(h) below.
(c)    Mandatory Prepayment of the Cure Amount. On each Interest Payment Date
(or, at the Borrower’s election, on any earlier date, subject to the payment of
breakage costs in accordance with Section 2.14, if applicable), the Borrower
shall make a mandatory prepayment of the Loans in an amount equal to 100% of the
Cure Amount received by the Borrower since the last Interest Payment Date and
not yet applied in accordance with this Section 2.09(c). Any such amount
required to be prepaid hereunder shall be applied in accordance with
Section 2.09(g) and Section 2.09(h) below.
(d)    Reserved.
(e)    Mandatory Offer with Net Cash Proceeds of a Disposition. On each
applicable Offer Date, the Borrower shall make a mandatory offer to each Lender
for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of the Net Cash Proceeds received by the Borrower or any of
its Subsidiaries on account of any Disposition pursuant to Section 6.01(b)
herein since the last Interest Payment Date (and not yet subject to an offer in
accordance with this Section 2.09(e)) to the extent all such Net Cash Proceeds
received


43
2019 Term Loan Agreement

--------------------------------------------------------------------------------





in such fiscal year exceed $30,000,000 (the “Disposition Offer Proceeds”);
provided, however, no such offer shall be required under this Section 2.09(e) to
the extent the Borrower notifies the Administrative Agent in writing no later
than five (5) Business Days before the relevant Offer Date that the Borrower or
such Subsidiary has elected to apply such Disposition Offer Proceeds to reinvest
in Property of a kind then used or usable in the Business (including
reinvestments in Permitted Acquisitions) within three‑hundred sixty (360) days
of the receipt of such Disposition Offer Proceeds (the “Reinvestment Deadline”
and such rights, the “Reinvestment Rights”); provided, further, to the extent
the Borrower or Subsidiary fails to apply any or all of such Disposition Offer
Proceeds to any such reinvestment by the Reinvestment Deadline (any amount of
the Disposition Offer Proceeds not so applied, the “Available Disposition Offer
Proceeds”), the Borrower shall make a mandatory prepayment offer in accordance
with the procedures set forth in Section 2.09(f) below.
(f)    Mandatory Offer Procedures. Any mandatory offer pursuant to
Section 2.09(a) or Section 2.09(e) shall be made in accordance with the
following procedures:
(i)    not more than thirty (30) days after (x) in the event the Borrower does
not exercise its Replacement Rights, receipt of the Casualty Event Offer Amount
or, in the event the Borrower does exercise its Replacement Rights, the
Replacement Deadline, or (y) in the event the Borrower does not exercise its
Reinvestment Rights, receipt of the Disposition Offer Proceeds or, in the event
the Borrower does exercise its Reinvestment Rights, the Reinvestment Deadline,
as applicable (the “Offer Date”), the Borrower shall send a notice to the
Administrative Agent for distribution to each Lender (such notice, the “Offer
Notice” and the procedures set forth therein, the “Offer Procedures”) stating:
(A)    that a prepayment offer is being made pursuant to Section 2.09(a) or
Section 2.09(e), as applicable,
(B)    the amount of Offer Proceeds subject to such offer,
(C)    that any Lender that accepts such offer in accordance with this
Section 2.09(f)(i) shall receive a prepayment of its Loans equal to its
Proportional Share of the Offer Proceeds determined as of the Offer Payment
Date, to be applied in accordance with Section 2.09(h) of this Agreement,
(D)    the time and date by which such Lender must deliver to the Administrative
Agent and Borrower written notice of its acceptance of such offer (which, in any
case, shall not be less than five (5) Business Days nor longer than
twenty (20) Business Days after the distribution of the Offer Notice) (the
“Acceptance Deadline”),
(E)    the date such prepayment is to occur (which, in any case, shall be no
later than the next Interest Payment Date occurring after the Acceptance
Deadline) (the “Offer Payment Date”),
(F)    that any Lender accepting such offer shall be required to surrender the
Notes (if any) held by such Lender to be so prepaid by no later than the Offer
Payment Date (unless such requirement is waived by the Borrower in its sole
discretion),


44
2019 Term Loan Agreement

--------------------------------------------------------------------------------





if applicable, subject to receipt of, and only in exchange for, a replacement
Note pursuant to clause (iii) below, and
(G)    that any Lender that accepts the offer shall be entitled to withdraw its
election if the Administrative Agent receives written notice thereof by no later
than 5:00 p.m. New York City time on the date before the Offer Payment Date.
(ii)    Any Loans held by a Lender that validly accepts such offer by the
Acceptance Deadline will continue to accrue interest at the rate otherwise
required hereunder until (but excluding) the Offer Payment Date (or, if
different, the date actually repaid).
(iii)    The Lenders whose Loans are being repaid only in part will, if
requested, be issued new Notes equal in principal amount to the unpaid portion
of the Loans.
(iv)    The Loans to be prepaid pursuant to the offer shall be paid without
penalty or premium and shall be accompanied by (A) accrued interest to the
extent required by Section 2.11 and (B) break funding payments to the extent
required by Section 2.14.
(v)    The Proportional Share of the Offer Proceeds of any Lender that does not
accept the offer in accordance with the Offer Procedures shall be retained by
the Borrower.
(vi)    The offer and prepayment will be carried out in accordance with the
applicable Offer Procedures.
(g)    Notice; Interest. The Borrower shall notify the Administrative Agent by
telephone, hand delivery, facsimile or electronic transmission (promptly
confirmed, in the case of telephonic notice, by hand delivery, facsimile or
electronic transmission) of any prepayment under Section 2.09(b) or
Section 2.09(c) (i) in the case of prepayment of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three (3) Business Days before the
date of prepayment and (ii) in the case of prepayment of a Base Rate Borrowing,
not later than 1:00 p.m., New York City time, on the date of prepayment. Each
such notice shall specify (x) the prepayment date, (y) the principal amount of
each Borrowing or portion thereof to be prepaid and (z) the Type of Loans to be
prepaid in accordance with Section 2.09(h). Prepayments shall be payable without
penalty or premium and shall be accompanied by (i) accrued interest to the
extent required by Section 2.11 and (ii) break funding payments to the extent
required by Section 2.14.
(h)    Application of Mandatory Prepayments and Mandatory Offers. Prepayments
required to be made pursuant to Section 2.09(b), Section 2.09(c) and
Section 2.09(f) shall be applied to the outstanding Loans on a pro rata basis in
accordance with the amount of Loans held by each Lender.
Amounts to be applied pursuant to this Section 2.09(h) to the prepayment of
Loans shall be applied, first, to reduce outstanding Base Rate Loans and, then,
to reduce outstanding Eurodollar Loans, unless otherwise directed by the
Borrower.


45
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 2.10    Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender on the Effective Date an upfront fee in
accordance with the Fee Letter.
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, agency fees in accordance with the Fee Letter.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.
Section 2.11    Interest. (a)  The Loans comprising each Base Rate Borrowing
shall bear interest at the Base Rate plus the Applicable Margin; provided that
notwithstanding the foregoing, such interest rate shall at no time be less than
0.00% per annum.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin; provided that notwithstanding the foregoing, such
interest rate shall at no time be less than 0.00% per annum.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in clause (a) or (b) of
this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Base Rate Loans as provided in clause (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to clause (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor in accordance with this
Agreement, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Adjusted Eurodollar Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


46
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 2.12    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (acting reasonably and taking into
consideration the conditions in the bank credit markets generally) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate
or the Eurodollar Rate, as applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders (acting
reasonably and taking into consideration the conditions in the bank credit
markets generally) that the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (and
the Administrative Agent shall provide such notice promptly following such
circumstances no longer existing as determined by the Administrative Agent in
its sole discretion (or, in the case of clause (b) above, promptly following the
Administrative Agent being advised thereof by the Required Lenders)), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be converted or continued as a Base Rate
Borrowing on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
Section 2.13    Increased Costs; Illegality. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurodollar Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to


47
2019 Term Loan Agreement

--------------------------------------------------------------------------------





such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law, or directive from the
BIS or another regulatory authority that such Lender is regulated by, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), by an amount deemed by
such Lender to be material, then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within
ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than two hundred ten (210) days prior to the date that
such Lender notifies the Borrower of the Change in Law or directive giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the two hundred
ten (210)‑day period referred to above shall be extended to include the period
of retroactive effect thereof.
Notwithstanding the foregoing, (i) to the extent that (x) a Lender will increase
its level of capital or liquidity above the level that would have
been maintained by such Lender had the Effective Date occurred on October 17,
2014 and there has not been a Change in Law or a directive from BIS or another
regulatory authority that such Lender is regulated by or (y) there has been a
Change in Law or a directive from BIS or another regulatory authority that such
Lender is regulated by and a Lender will increase its level of capital or
liquidity by an amount greater than the increase attributable thereto, the
Borrower will not be required to pay any amount or amounts pursuant to this
Section 2.13 with respect to such increase in capital above that required by the
Change in Law and (ii) to the extent that an assignment of all or any portion of
the Loan or commitment of any Lender would, at the time of such assignment,
result in an increase in costs from those being charged by the assigning Lender
prior to the assignment, then the Borrower will not be required to pay such
increased costs.
(e)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
lending office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate,


48
2019 Term Loan Agreement

--------------------------------------------------------------------------------





or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate (and such Lender shall use
commercially reasonable efforts to provide such notice promptly following such
circumstances no longer existing as determined by such Lender in its sole
discretion). Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
Section 2.14    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.08 or Section 2.09), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate (excluding, for the
avoidance of doubt, the Applicable Margin) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar


49
2019 Term Loan Agreement

--------------------------------------------------------------------------------





market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
ten (10) Business Days after receipt thereof.
Section 2.15    Taxes. (a) Withholding of Taxes; Gross‑Up. Each payment by the
Borrower under any Financing Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Financing Document (including amounts paid or payable
under this Section 2.15(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.15(d) shall be paid within ten (10) days after
the Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing in
reasonable detail the basis of the indemnity claim. Such certificate shall be
conclusive of the amount so payable absent manifest error; provided that the
Borrower will not be required to indemnify a Lender pursuant to this
Section 2.15 for any amounts paid by such Lender more than two hundred
ten (210) days prior to the date of delivery of such certificate. Such Recipient
shall deliver a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection with any Financing Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.15(e) shall be paid


50
2019 Term Loan Agreement

--------------------------------------------------------------------------------





within ten (10) Business Days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.
(f)    Status of Lenders.
(i)    Any Recipient that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Financing
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Recipient, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding
two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 2.15(f)(ii)(A) through
Section 2.15(f)(ii)(E) below) shall not be required if in the Recipient’s
judgment such completion, execution or submission would subject such Recipient
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Recipient. Upon the reasonable request of
the Borrower or the Administrative Agent, any Recipient shall update any form or
certification previously delivered pursuant to this Section 2.15(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Recipient, such
Recipient shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Recipient shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Recipient becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:
(A)    in the case of a Recipient that is a U.S. Person, IRS Form W‑9 certifying
that such Recipient is exempt from U.S. federal backup withholding tax;
(B)    in the case of a Non‑U.S. Recipient claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W‑8BEN or W‑8BEN‑E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other


51
2019 Term Loan Agreement

--------------------------------------------------------------------------------





applicable payments under any Financing Document, IRS Form W‑8BEN or W‑8BEN‑E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(C)    in the case of a Non‑U.S. Recipient for whom payments under any Financing
Document constitute income that is effectively connected with such Recipient’s
conduct of a trade or business in the United States, IRS Form W‑8ECI;
(D)    in the case of a Non‑U.S. Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W‑8BEN or W‑8BEN‑E, as applicable, and (2) a certificate substantially in
the form of Exhibit G (a “U.S. Tax Certificate”) to the effect that such
Recipient is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(E)    in the case of a Non‑U.S. Recipient that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W‑8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this Section 2.15(f)(ii)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Recipient is a partnership and one or more of its partners
are claiming the exemption for portfolio interest under Section 881(c) of the
Code, such Recipient may provide a U.S. Tax Certificate on behalf of such
partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Recipient under any Financing Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Withholding Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine whether such Recipient is in compliance with such Recipient’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.15(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


52
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including
additional amounts paid pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.15(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.15(g) if such payment would place such indemnified party in a less
favorable position (on a net after‑Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.15(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
Section 2.16    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set‑offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.13,
Section 2.14 or Section 2.15, or otherwise) prior to 1:00 p.m., New York City
time on the date when due, in immediately available funds, without set‑off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at
Harborside Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098,
Attention of Nobu Sakyo, Telecopy No. 201-626-9335, Telephone No. 201-626-9333,
except that payments pursuant to Section 2.13, Section 2.14, Section 2.15 and
Section 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not
a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied ratably as follows:
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Borrower,


53
2019 Term Loan Agreement

--------------------------------------------------------------------------------





second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower,
third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans then due and payable, and
fifth, to the payment of any other Loan Obligation then due and payable to the
Administrative Agent or any Lender by the Borrower.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default or Event of Default is
in existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (i) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (ii) in
the event, and only to the extent, that there are no outstanding Base Rate Loans
and, in any event, the Borrower shall pay the break funding payment required in
accordance with Section 2.14. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Loan Obligations.
(d)    At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Financing Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section.
(e)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set‑off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


54
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), 2.15(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
Section 2.17    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or Section 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(a)    If (i) any Lender requests compensation under Section 2.13 or (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then the Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Financing
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Borrower shall have paid to the Administrative Agent the assignment
fees (if any) specified in Section 9.04, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) in
the case of any such assignment resulting from a claim for compensation under


55
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments and
(D) such assignment does not conflict with applicable Governmental Rules. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that a Lender being replaced hereunder does not
execute an Assignment and Assumption pursuant to this Section within three (3)
Business Days after receipt by such Lender of a notice of replacement pursuant
to this Section, the Administrative Agent shall be entitled (but not obligated)
to execute such an Assignment and Assumption on behalf of such Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
replacement Lender shall be effective for purposes of this Agreement.
Section 2.18    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
third, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, such payment shall be applied solely to pay
the Loans of all non‑Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such


56
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments without giving effect to Section 2.17. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.18 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
Section 2.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 2.20    Expansion Option. (a) The Borrower may from time to time elect
to add one or more additional tranches of term loans or increase the existing
Loan (each an “Incremental Term Facility” and the loans extended thereunder, the
“Incremental Loans”) or a combination thereof in (i) an unlimited amount so long
as, on a Pro Forma Basis after giving effect to the incurrence of any such
Incremental Term Facility (assuming the full amount thereof is drawn) and after
giving effect to any acquisition consummated in connection therewith and all
other appropriate pro forma adjustments, the Borrower is in compliance with the
financial covenant in Section 5.12(a) as of the last date of the immediately
preceding Test Period plus, (ii) the amount of any optional prepayments of the
Loans or any Incremental Loans since the Effective Date (it being understood
that any such voluntary prepayment financed with the proceeds of a substantially
concurrent borrowing under an Incremental Term Facility shall be permitted under
this clause (ii)), in each case, subject solely to the following terms and
conditions:
(i)    no existing Lender will be required to participate in any such
Incremental Term Facility without its consent;




57
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(ii)    no Default or Event of Default under the Financing Documents would exist
after giving effect thereto, or, if the proceeds of any Incremental Term
Facility are being used to finance a Permitted Acquisition or other permitted
investment, no Default or Event of Default would exist as of the date of signing
the definitive agreement with respect to such Permitted Acquisition or other
permitted investment;
(iii)    (y) the maturity date of such Incremental Term Facilities shall be no
earlier than the Maturity Date or, if later, the latest maturity date of any
other Incremental Term Facility then outstanding and (z) if such Incremental
Term Facility (a) is made a part of the existing tranche of Loans, shall be on
the exact same terms and pursuant to the exact same documentation applicable to
the Facility (other than with respect to closing fees, upfront fees and similar
closing payments which shall be as agreed between the Borrower and the
Increasing Lender) or (b) consists of an additional tranche of term loans, shall
have such terms as determined by the Borrower and the Augmenting Lenders; and
(iv)    the interest rate margins and (subject to clause (iii)(z)) amortization
schedule applicable to any Incremental Term Facility shall be determined by the
Borrower and the Augmenting Lenders or other lenders thereunder.
(b)    The Borrower may arrange for any such increase or tranche to be provided
by one or more Lenders (each Lender so agreeing to an increase in its existing
Loan, or to participate in such Incremental Term Facility, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Loan, or to participate in such Incremental
Term Facility, as the case may be; provided that (i) each Increasing Lender and
Augmenting Lender shall be subject to the approval of the Borrower and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. Incremental Term Facilities created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.
(c)    The Incremental Term Facilities shall rank pari passu in right of payment
with the Facility.
(d)    Incremental Term Facilities may be made pursuant to separate
documentation (which shall be subject to a pari passu intercreditor agreement,
if applicable) or hereunder pursuant to an amendment or restatement (an
“Incremental Term Facility Amendment”) of this Agreement and, as appropriate,
the other Financing Documents, executed by the Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Financing Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this


58
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Loan hereunder, or provide Incremental Term
Facilities, at any time. This Section 2.20 shall supersede any provisions herein
requiring pro rata treatment of the Lenders or Section 9.02 to the contrary.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Section 3.01    Organization. The Borrower is a limited liability company, duly
formed, validly existing and in good standing under the laws of the State of
Louisiana.
Section 3.02    Authority. The Borrower and each of its Subsidiaries has the
full power and authority to conduct its business as now conducted and as
proposed to be conducted by it and to execute, deliver and perform its
respective obligations under the Financing Documents to which it is a party.
Section 3.03    Necessary Action. All necessary action on the part of the
Borrower or any of its Subsidiaries required to authorize the execution,
delivery and performance of the Financing Documents has been duly and
effectively taken.
Section 3.04    Due Authorization, Etc. The execution, delivery and performance
of the Financing Documents have been duly authorized by all necessary action on
the part of the Borrower and each of its Subsidiaries party thereto, and the
Financing Documents have been executed and delivered by the Borrower and each
such Subsidiary and constitute the legal, valid and binding obligations of the
Borrower and each such Subsidiary, enforceable against the Borrower and each
such Subsidiary in accordance with the terms thereof, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws affecting the rights of creditors generally and
subject to general principles of equity (regardless of whether considered in
equity or at law).
Section 3.05    Compliance with Law. Except as otherwise disclosed in writing to
the Mandated Lead Arrangers prior to February 6, 2018, the Borrower and each of
its Subsidiaries is in compliance with all Governmental Rules (including
Environmental Law) applicable to the Borrower and such Subsidiary and with the
terms of all Governmental Approvals obtained by the Borrower except to the
extent that any failure to so comply would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 3.06    No Litigation. Except as otherwise disclosed to the Mandated
Lead Arrangers prior to February 6, 2018, no action, suit or other proceeding is
pending and, to the Borrower’s Actual Knowledge, no action, suit or proceeding
has been threatened in writing or any investigation instituted, with respect to
the execution and delivery of the Financing Documents or the performance of any
of the Borrower’s obligations thereunder that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, except
that the commencement by the Borrower or any of its Subsidiaries or any
Governmental Authority of a rate proceeding, fuel adjustment clause audit,
earnings review or market power


59
2019 Term Loan Agreement

--------------------------------------------------------------------------------





filing before such Governmental Authority shall not constitute such an action,
suit or proceeding unless and until such Governmental Authority has made a final
determination thereunder that would reasonably be expected to have a Material
Adverse Effect.
Section 3.07    Title. As of the Effective Date, (a) OpCo has a valid ownership
interest in and good title in all material property it purports to own, and
(b) the Borrower has a valid ownership interest and good title in the membership
interests of OpCo it purports to own and in all other material property it
purports to own, in each case free and clear of Liens, subject only to Permitted
Liens (limited in the case of equity interests in OpCo to Liens securing the
Loan Obligations and non‑consensual Permitted Liens that do not secure any
Indebtedness) and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or reasonably
anticipated to be conducted or to utilize such properties for their intended
purposes.
Section 3.08    Governmental Approvals. All Governmental Approvals required to
be obtained by the Borrower and each of its Subsidiaries in connection with
(i) the execution and delivery of, and performance by it of its obligations, and
the exercise of its rights, under and in accordance with, the Financing
Documents, (ii) the ownership and operation of the Borrower and its Subsidiaries
in accordance with all Governmental Rules (including all applicable material
Environmental Laws) and (iii) the validity and enforceability of the Financing
Documents to which it is a party have been obtained, except in any such case, to
the extent not required to be obtained at the date this representation is made
or repeated or where any failure to obtain the same would not reasonably be
expected to result in a Material Adverse Effect. Such Governmental Approvals
that are required to be in effect on or prior to the date this representation is
made or repeated have been validly issued and are in full force and effect. With
respect to any Governmental Approval not required to be obtained as of such
date, the Borrower has no reason to believe that such Governmental Approval will
not be obtained in the ordinary course of business as and when needed except to
the extent that the failure to obtain any such Governmental Approval would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.09    Financial Condition. The Borrower’s (a) Pro Forma Balance Sheet
provided on the Effective Date, a copy of which shall have been delivered to the
Administrative Agent, presents fairly, in all material respects, the financial
condition of the Borrower and its Subsidiaries on a consolidated basis as of the
date thereof and (b) latest financial statements provided on any date subsequent
to the Effective Date, copies of which shall have been delivered to the
Administrative Agent, have been prepared in conformity with GAAP and, in each
case, present fairly, in all material respects, (a) the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the Effective
Date or the date of such financial statements, as applicable, and, and (b) all
material liabilities, direct and contingent, of the Borrower and its
Subsidiaries, which are required by GAAP to be so disclosed, existing as of the
date of such financial statement or Pro Forma Balance Sheet, as applicable, are
disclosed in such statements. No Material Adverse Effect shall have occurred and
be continuing since the date of the Pro Forma Balance Sheet.




60
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 3.10    Capitalization. On the Effective Date:
(a)    the Sponsors collectively own, directly or indirectly, 100% of the equity
interests of the Borrower; and
(b)    the Borrower owns 100% of the Equity Interests of OpCo and all Permitted
Subordinated Debt owed by OpCo or any Subsidiary of OpCo and, after giving
effect to the Acquisition, the Borrower owns, indirectly, 100% of the Equity
Interests of the Purchaser and all Permitted Subordinated Debt owed by the
Purchaser or any Subsidiary of the Purchaser, in each case free and clear of all
Liens other than non‑consensual Permitted Liens that do not secure any
Indebtedness.
Section 3.11    Subsidiaries. As of the Effective Date, the Borrower has no
subsidiaries other than those that have been created or acquired in accordance
with the Financing Documents that have been (or will promptly be) disclosed in
writing to the Administrative Agent.
Section 3.12    Taxes. The Borrower and each of its Subsidiaries has timely
filed or caused to be filed all material income Tax returns and all other
material Tax returns and reports which are required to be filed by it, and has
paid or caused to be paid all material income Taxes and all other material Taxes
due, except such Taxes, if any, as are being contested pursuant to Permitted
Contest Conditions.
Section 3.13    No Default. No Default or Event of Default has occurred and is
continuing under the Financing Documents to which it is a party.
Section 3.14    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
Section 3.15    No Violation. None of the execution, delivery or performance by
the Borrower or any of its Subsidiaries of the Financing Documents to which it
is a party (i) violates, contravenes or conflicts with the terms of the
Borrower’s or such Subsidiary’s Constitutive Documents or (ii) violates or
constitutes a default or requires consent (except for such consents that have
been obtained or are not required at the date this representation is made or
repeated) by the Borrower or any of its Subsidiaries under any material
Governmental Rule applicable to the Borrower or any of its Subsidiaries or the
Acquired Assets or any other material contractual obligation to which the
Borrower or any such Subsidiary is a party, except for, with respect solely to
clause (ii) hereof, for any defaults or violations or consents that would not
reasonably be expected to result in a Material Adverse Effect. None of the
execution, delivery or performance of the Financing Documents results in, or
requires, the creation or imposition of any Lien on properties or revenues of
the Borrower or any of its Subsidiaries except for Permitted Liens.
Section 3.16    Not Investment Company. The Borrower is not, and is not required
to be registered as, an “Investment Company” within the meaning of the
Investment Company Act of 1940, as amended.


61
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 3.17    Accuracy of Disclosures. The written information furnished by or
on behalf of the Borrower to the Administrative Agent and the Lenders in
connection with the Financing Documents or delivered thereunder (other than any
report prepared by an independent third party consultant), that relates to the
Borrower, any of its Subsidiaries, the Acquired Assets or the Acquisition, other
than any projections, forecasts, estimates, budgets and other forward‑looking
statements, does not contain, as of the date furnished any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, not materially misleading in light of the circumstances
under which they were made, provided that with respect to projections,
forecasts, estimates, budgets and other forward‑looking statements and
information, the Borrower only represents that such projections, forecasts,
estimates, budgets and other forward‑looking information were prepared in good
faith upon assumptions believed by the Borrower to be reasonable at the time
made.
Section 3.18    Margin Regulations. The use of proceeds of the Facility will not
violate or result in a violation of Regulations T, U and X of the Board of
Governors of the Federal Reserve System of the United States of America. The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States), or extending credit for the purpose of
purchasing or carrying margin stock.
Section 3.19    Labor Relations. Except as would not reasonably be expected to
have a Material Adverse Effect, there is (a) no unfair labor practice complaint
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or under a collective
bargaining agreement is so pending or, to the knowledge of the Borrower or any
of its Subsidiaries, threatened, (b) no strike, labor dispute, slowdown or
stoppage pending or threatened against the Borrower or any of its Subsidiaries,
and (c) no union representation question existing with respect to the employees
of the Borrower or any of its Subsidiaries and, no union organizing activities
are taking place with respect to any thereof.
Section 3.20    Environmental Matters. Except as otherwise disclosed in writing
to the Mandated Lead Arrangers prior to February 6, 2018 (including, without
limitation, the draft of the disclosure letter delivered by the Borrower in
connection with the Merger Agreement):
(a)    To the Borrower’s knowledge, the facilities and properties owned, leased
or operated by the Borrower and its Subsidiaries (as used in this Section 3.20,
“properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
give rise to liability under, any applicable Environmental Law except in either
case insofar as such violation or liability, or any aggregation thereof, is not
reasonably likely to result in a Material Adverse Effect.
(b)    To the Borrower’s knowledge, (i) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
the properties and all operations at the properties are in compliance, and have,
for the last five years, been in compliance in all material respects with all
applicable Environmental Laws and Environmental


62
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Permits, and (ii) there is no contamination at, under or about the properties or
violation of any applicable Environmental Law or Environmental Permit with
respect to the properties or the Business except as would not reasonably be
expected to have a Material Adverse Effect. All Environmental Permits necessary
in connection with the ownership and operation of the Borrower’s or its
Subsidiaries’ businesses have been obtained and are in full force and effect,
except where any such failure to obtain and maintain in full force and effect
(individually or in the aggregate) has not had and is not reasonably likely to
result in a Material Adverse Effect.
(c)    Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non‑compliance, liability or potential
liability pursuant to Environmental Laws or Environmental Permits with regard to
any of the properties or the Business, nor does the Borrower have knowledge or
reason to believe that any such notice is being threatened, except insofar as
such notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.
(d)    To the Borrower’s knowledge, Hazardous Materials have not been
transported or disposed of from the properties in violation of, or in a manner
or to a location which could reasonably be expected to give rise to liability
under, any applicable Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law against the Borrower or any of its Subsidiaries with respect
to any of the properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.
(f)    To the knowledge of the Borrower, there has been no release or threat of
release of Hazardous Materials at or from any of the properties arising from or
related to the operations of the Borrower or any of its Subsidiaries in
connection with any of the properties or otherwise in connection with the
Business in violation of or in amounts or in a manner that could reasonably be
expected to give rise to liability under applicable Environmental Laws, except
insofar as any such violation or liability referred to in this paragraph, or any
aggregation thereof, is not reasonably likely to result in a Material Adverse
Effect.
Section 3.21    Anti‑Terrorism Laws and Sanctions. The Borrower and each of its
Subsidiaries has not, directly or indirectly, (i) knowingly conducted any
business or engaged in making or receiving any contribution of funds (including
the proceeds from any Borrowing), goods or services to or for the benefit of any
Restricted Party, (ii) knowingly dealt in, or otherwise engaged in any
transaction relating to, any property or interests in property blocked


63
2019 Term Loan Agreement

--------------------------------------------------------------------------------





pursuant to any Anti‑Terrorism Law, or (iii) knowingly engaged in or conspired
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti‑Terrorism Law. To the knowledge of the Borrower, its employees and
agents are in compliance with Anti-Terrorism Laws applicable to the Borrower in
all material respects. As of the Effective Date, the information included in any
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
Section 3.22    Immunity. Neither the Borrower nor any of its material assets or
material properties is entitled to any immunity from jurisdiction or legal
process.
Section 3.23    Pari Passu Rankings. The obligations of the Borrower under the
Financing Documents rank at least pari passu in right of payment with the claims
of all of its other unsecured and unsubordinated creditors.
Section 3.24    Solvency. After giving effect to the incurrence of the Debt
being incurred in connection herewith on the Effective Date, the Borrower and
each of its Subsidiaries, on a consolidated basis, will be Solvent.
Section 3.25    Use of Proceeds. The Borrower is using or has used the proceeds
of the Loans exclusively for the purposes specified in Section 5.01.
ARTICLE IV
CONDITIONS
Section 4.01    Effective Date. The effectiveness of the Facility and the
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02) (the making of such Loans being conclusively
deemed to be its satisfaction or waiver of the conditions precedent):
(a)    This Agreement and the Bridge Loan Agreement shall have been duly
authorized, executed, and delivered by the Borrower and shall be in full force
and effect, and the Administrative Agent shall have received a copy of each
Other HoldCo Credit Agreement, certified as true, complete and correct by an
Authorized Officer of the Borrower.
(b)    The Acquisition Agreement (i) shall have been duly authorized, executed,
and delivered by the Persons who are (or are intended to be) parties thereto;
(ii) shall be in substantially the same form as the draft provided to the
Mandated Lead Arrangers as of February 6, 2018, subject to amendments,
modifications and waivers, in each case, that are not materially adverse to the
interests of the Lenders in the aggregate or that have been approved by the
prior written consent of the Mandated Lead Arrangers (it being understood and
agreed that (A) any reduction in the Base Purchase Price (as defined in the
Acquisition Agreement) or change in the Aggregate Target Net Working Capital
Amount (as defined in the Acquisition Agreement) shall not be deemed materially
adverse to the interests of the Lenders in the aggregate but that any such
reduction or change (except as contemplated in the Acquisition Agreement) that
exceeds ten percent (10%) of the Base Purchase Price or Aggregate Target Net
Working Capital Amount, as applicable, shall reduce, as to the portion exceeding
such amount, on a dollar-for-dollar basis


64
2019 Term Loan Agreement

--------------------------------------------------------------------------------





applied ratably, (x) the amounts required to be contributed to the equity of the
Borrower and as Permitted Subordinated Debt, in each case on the Effective Date
and (y) amounts available under the Facility and the Bridge Loan Facility, and
(B) any change, adverse to the interests of the Lenders in any material respect,
to the definition of “‘Material Adverse Effect’ with respect to Seller or any
Company Entity” in the Acquisition Agreement, shall require the consent of each
Mandated Lead Arranger); and (iii) shall be in full force and effect, and a
fully executed true, complete and correct copy of the Acquisition Agreement
shall have been delivered to the Administrative Agent certified as of the
Effective Date by an Authorized Officer of the Borrower as to delivery of a
true, complete and correct copy thereof and its being in full force and effect.
(c)    The Administrative Agent shall have received a copy, certified as true
and correct by an Authorized Officer of the Borrower, of a pro forma balance
sheet setting forth the consolidated assets and liabilities of the Borrower and
its Subsidiaries as of the Effective Date, which such pro forma balance sheet
may be prepared based on the balance sheet as of last day of the most recently
completed four‑fiscal quarter period ended at least forty‑five (45) days prior
to the Effective Date (and provided with respect to the Target based on the
information available to the Borrower under the Acquisition Agreement, including
an unaudited consolidated balance sheet of the Target as of September 30, 2017)
or as of such later date as the Borrower may elect in its sole discretion and
shall be prepared after giving effect to the transactions contemplated hereby
and by the Acquisition Agreement as if the transactions contemplated hereby or
thereby had occurred as of such date (the “Pro Forma Balance Sheet”).
(d)    The Administrative Agent shall have received the following documents,
each certified as indicated below:
(i)    a copy of a certificate as to the existence/authorization of the Borrower
from the Secretary of State of the Borrower’s state of organization dated as of
a recent date;
(ii)    a copy of the articles of incorporation or certificate of formation (or
such other Constitutive Documents as the case may be) of the Borrower, together
with any amendments thereto, certified by the Secretary of State of the
Borrower’s state of organization dated as of a recent date; and
(iii)    a certificate of the Borrower, executed by an Authorized Officer of
such Person certifying:
(A)    that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Borrower, as amended and in effect on the date of
such certificate;
(B)    that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Borrower,
authorizing the execution, delivery and performance of the Financing Documents
to which it is a party and that such resolutions have not been modified,
rescinded or amended and are in full force and effect; and


65
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(C)    as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Borrower, executing the Financing Documents to
which the Borrower is a party and each other document to be delivered by the
Borrower, from time to time pursuant to the terms thereof (and the
Administrative Agent and each Lender may conclusively rely on such incumbency
certification until it receives notice in writing from the Borrower).
(e)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Baker Botts LLP, New York counsel for the Borrower, in substantially the
form attached hereto as Exhibit I‑1, (ii) Phelps Dunbar L.L.P., Louisiana
regulatory counsel for the Borrower, in substantially the form attached hereto
as Exhibit I‑2, and (iii) Norton Rose Fulbright US LLP, federal regulatory
counsel for the Borrower, in substantially the form attached hereto as Exhibit
I-3.
(f)    The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Administrative
Agent, Mandated Lead Arrangers and Lenders on or prior to the Effective Date.
(g)    All conditions precedent to the Closing under and as defined in the
Acquisition Agreement shall have been satisfied without any amendment,
modification or waiver thereof except as permitted under Section 4.01(b) hereto.
(h)    The Administrative Agent shall have received, at least three Business
Days prior to the requested funding date in the case of Eurodollar Loans and on
the requested funding date in the case of Base Rate Loans, a Borrowing Request,
duly executed by an Authorized Officer of the Borrower, requesting the funding
of the Loans.
(i)    (i) The representations and warranties made by the Seller or with respect
to the Acquired Assets in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower has the right
to terminate its obligations under the Acquisition Agreement as a result of a
breach of such representations in the Acquisition Agreement, determined without
regard to whether any notice is required to be delivered by the Borrower and
(ii) the Specified Representations, in each case, shall be true and correct in
all material respects (and to the extent that any such representation and
warranty is otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) on and as
of the Effective Date (or to the extent that such representations and warranties
specifically refer to a specified date, as of such specified date).
(j)    The Lenders shall, to the extent the Borrower shall have received a
reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation and other information reasonably required by the Lenders to comply
with any requirements of bank regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including without
limitation the USA Patriot Act. (Title III of Pub. Law 107‑56 (signed into law
October 26, 2001), as amended. At least three (3) Business Days prior to the


66
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Effective Date, the Borrower shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to the Borrower.
(k)    There has been no “material adverse effect with respect to Seller or any
Company Entity” (as defined in the Acquisition Agreement) since the date of the
Acquisition Agreement.
(l)    The Administrative Agent shall have received the Base Case Model,
certified as such by an Authorized Officer of the Borrower.
(m)    The Administrative Agent shall have received a certificate signed by an
Authorized Officer of the Borrower attesting that Section 3.24 is satisfied.
(n)    The Administrative Agent shall have received certified copies of UCC, tax
and judgment lien searches, or equivalent reports or searches, each as of a
recent date prior to the Effective Date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name the Borrower as debtor and that
are filed in those state and county jurisdictions in which the Borrower is
organized or maintains its principal place of business, none of which encumber
the Borrower’s property (other than Permitted Liens).
(o)    At the time of and immediately after giving effect to such Loans, no
Default or Event of Default shall have occurred and be continuing, or would
occur as a result of such Loans.
(p)    The Administrative Agent shall have received evidence all conditions of
disbursement under the Bridge Loan Agreement shall have been satisfied, or
waived, pursuant to the terms thereof, and the loans under the Bridge Loan
Agreement shall have funded concurrently with the Loans.
(q)    The 2019 Revolving Credit Increase shall have occurred on or before the
Effective Date.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations shall have been
paid in full, the Borrower covenants and agrees with the Lenders that the
Borrower will, and will cause its Subsidiaries (other than any Receivables
Entity or any Finsub) to:
Section 5.01    Use of Proceeds. The Borrower shall use the proceeds of the
Loans (a) to fund, in part, the purchase price for the Acquisition, (b) to pay
transaction costs, fees and expenses related to the Acquisition and the other
transactions contemplated by the Transactions and (c) for general corporate
purposes.
Section 5.02    Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution to each Lender):


67
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(a)    within one‑hundred twenty (120) days after the end of each fiscal year of
the Borrower, a copy of the audited balance sheet, and related statements of
comprehensive income, stockholder’s equity and cash flows of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such
fiscal year, setting forth in comparative form the respective audited figures
for the previous fiscal year, if such comparative figures shall be available,
prepared in accordance with GAAP and certified by an independent public
accounting firm of recognized national standing or any other independent
registered public accounting firm acceptable to the Required Lenders (without
qualification or exception as to scope of the audit) to the effect that the
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, consistently applied;
(b)    within sixty (60) days after the end of each fiscal quarter of the
Borrower (commencing with the first full quarter to end following the Effective
Date), copies of the unaudited consolidated balance sheet and related statements
of comprehensive income, stockholder’s equity and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of such quarterly period or for the
portion of the fiscal year then‑ended prepared in accordance with GAAP and
stating in comparative form the respective figures for the corresponding period
in the previous fiscal year, if such comparative figures shall be available, all
certified by one of the Borrower’s Authorized Officers as presenting fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as to the end of such period and the results of
its operations as of the end of such period in accordance with GAAP,
consistently applied, subject to normal year‑end adjustments and the absence of
footnotes; and
(c)    concurrently with the delivery of the annual and quarterly financial
statements of the Borrower under Section 5.02(a) or Section 5.02(b), (i) a
certificate of an Authorized Officer of the Borrower (A) certifying whether, to
such Authorized Officer’s Actual Knowledge, a Default or Event of Default has
occurred at any time since the delivery of the prior certificate delivered
pursuant to this Section 5.02(c) (or, with respect to the first such
certificate, since the Effective Date) and, if a Default or Event of Default has
occurred and is continuing, a statement specifying the nature thereof and any
action taken or proposed to be taken with respect thereto to remedy the same and
(B) if any change has occurred in GAAP or in the application thereof since the
date of the most recent audited financial statements of the Borrower previously
delivered to the Administrative Agent pursuant to Section 5.02(a) that has had a
material effect on the financial statements accompanying such certificate,
specifying the effect of such change, and (ii) a certificate of a Financial
Officer of the Borrower in the form attached as Exhibit E (a “Financial Ratio
Certificate”) together with the supporting documentation therein specified.
Section 5.03    Notices of Material Events.
(a)    The Borrower will, as soon as practicable and in any event within
five (5) Business Days after the Borrower obtains Actual Knowledge of any of the
following, give written notice to the Administrative Agent:
(i)    the occurrence of any Default or Event of Default (with a description of
any action being taken or proposed to be taken with respect thereto);


68
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(ii)    the occurrence of any event of loss which would reasonably be expected
to result in a mandatory prepayment under Section 2.09(a);
(iii)    any sale or other disposition of the assets or other property of the
Borrower or any of its Subsidiaries which would result in an offer to make a
mandatory prepayment pursuant to Section 2.09(e);
(iv)    any written notice to the Borrower indicating that any material
Governmental Approval will not be granted or renewed or will be granted or
renewed on terms materially more burdensome than proposed or will be terminated,
revoked or suspended, or any action, suit or other proceeding has been filed or
commenced related to any of the foregoing;
(v)    any material citation, summons, subpoena, order, notice, claim or
proceeding brought by, or brought against, the Borrower or any of its
Subsidiaries, with respect to (A) any proceeding before any Governmental
Authority (other than proceedings in the ordinary course of business before any
applicable regulatory authority) or (B) any real property under any
Environmental Law, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;
(vi)    the occurrence of a Change in Control;
(vii)    any occurrence, fact or circumstance that would reasonably be expected
to have a Material Adverse Effect since the date of the most recent audited
annual financial statements of the Borrower delivered pursuant to
Section 5.02(a) ; and
(viii)    details of each change to the Senior Debt Rating.
(b)    “Know Your Customer.” The Borrower will promptly provide any information
requested by the Administrative Agent (on behalf of the Lenders or any of them)
within twenty (20) Business Days of such request in order for the Lenders to
comply with their respective internal “know your customer” or similar internal
processes (but solely to the extent that such internal processes are designed to
ensure compliance by such Lenders with Governmental Rules in respect of
anti‑money laundering, counter‑terrorism financing or similar matters) or the
Beneficial Ownership Regulation.
(c)    Additional Debt. The Borrower will, promptly upon execution thereof,
deliver to the Administrative Agent a copy of each Material Debt Financing
Document (excluding, for the avoidance of doubt, commitment letters, fee letters
and similar letters with respect to the arrangement, establishment, syndication,
or underwriting of any additional Debt); provided, that the Borrower shall have
the right to redact any provision set forth in such Material Debt Financing
Documents to the extent necessary to comply with binding confidentiality
obligations or to protect proprietary market information.
Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03(a), (b) or (c) (as applicable) and (y) in the case of
any notice pursuant to


69
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 5.03(a)(i), (iv), (v) or (vii), setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
Documents required to be delivered hereto (including pursuant to Section 5.02
and Section 5.03) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third‑party website or whether sponsored by the
Administrative Agent), provided that the Borrower shall notify the
Administrative Agent (by hand delivery, facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, the Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Section 5.04    Inspection of Property. The Borrower and each of its
Subsidiaries will keep proper books and records in accordance with GAAP and will
permit reasonable examinations of its books and records and reasonable
inspections, accompanied by personnel of the Borrower, by the Administrative
Agent and/or its accountants or other professional advisers; provided that such
examinations and inspections (a) will occur not more frequently than twice in
any calendar year (unless a Default or an Event of Default has occurred and is
continuing in which case such examinations may occur as frequently as reasonably
determined by the Administrative Agent), (b) will be at the sole expense of the
Administrative Agent (unless a Default or an Event of Default has occurred and
is continuing in which case such examinations will be at the expense of the
Borrower), (c) will be undertaken at reasonable times following the provision of
written notice in advance to the Borrower and (d) will not unduly interfere with
the operations or management of the Borrower’s business. Notwithstanding
anything set forth herein to the contrary, under no circumstances shall the
Borrower or any Subsidiary be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non−financial trade secrets or
non‑financial confidential proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
Affiliates, representatives, contractors, accountants or other professionals) is
prohibited by any Governmental Rule or binding confidentiality agreement with a
Person that is not an Affiliate of the Borrower and that was not entered into in
contemplation of this Agreement or (iii) that is subject to attorney−client or
similar privilege or constitutes attorney work product.
Section 5.05    Maintenance of Properties. The Borrower and each of its
Subsidiaries will maintain in all material respects in good working order and
condition (ordinary wear and tear and customary decommissioning and/or
degradation for maintenance excepted) all of its material assets necessary or
desirable in the conduct of its business taken in the aggregate; provided,
however, that nothing shall prevent the Borrower or its Subsidiaries, as
appropriate, from discontinuing the maintenance or operation of any property if
such discontinuance is, in the judgment of the Borrower or such Subsidiary,
desirable in the conduct of the business of the


70
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Borrower or such Subsidiary. It is understood that this covenant relates only to
working order and condition of such property in accordance with prudent industry
practices and shall not be construed as a covenant not to dispose of property.
Section 5.06    Governmental Approvals The Borrower and each of its Subsidiaries
will at all times obtain, comply with and maintain in full force and effect all
Governmental Approvals necessary for the operation and maintenance of its
business, except where the failure to maintain such Governmental Approvals would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
Section 5.07    Compliance with Laws. The Borrower and each of its Subsidiaries
will comply and will ensure that the Borrower is in compliance in all respects
with all applicable Governmental Rules (including Environmental Laws), except
where any failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and except that
the Borrower and each of its Subsidiaries may, in good faith and by appropriate
proceedings, diligently contest the validity or application of any Governmental
Rules subject to the Permitted Contest Conditions.
Section 5.08    Maintenance of Legal Status. The Borrower and each of its
Subsidiaries will at all times preserve and maintain in full force and effect
(a) its legal existence under the laws of the jurisdiction of its organization
(except in the case of any Subsidiary of the Borrower that is not a Material
Subsidiary or as permitted under Section 6.01) and (b) all material rights,
franchises, privileges and consents necessary for the maintenance of its
existence and the operation of its business, except, with respect to this
clause (b), where the failure to do any of the foregoing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. It is understood that this covenant shall not be construed to prohibit
the Borrower from dissolving or terminating the corporate existence of any
Subsidiary (except OpCo) which is inactive or whose preservation otherwise is no
longer desirable in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole.
Section 5.09    Insurance. The Borrower and each of its Subsidiaries will
maintain with financially sound and reputable insurance companies insurance
and/or make provisions for self‑insurance in such amounts and against such risks
as are usually carried by companies engaged in similar business and as are
consistent with the prudent operation of its business. The Borrower will furnish
to the Administrative Agent, upon written request of the Administrative Agent or
any Lender, reasonable information as to the insurance carried; provided,
however, such requests shall be limited to twice per calendar year in the
aggregate.
Section 5.10    Taxes. The Borrower and each of its Subsidiaries will timely pay
and discharge all material income Taxes and all other material Taxes for which
it is responsible and make timely Tax filings with respect to material Taxes
prior to the date on which penalties, fines or interest attach thereto; provided
that the Borrower or such Subsidiary may permit any such Tax to remain unpaid or
unfiled if it meets the Permitted Contest Conditions.
Section 5.11    Auditors. The Borrower will maintain independent auditors with
recognized national standing (or any other independent registered public
accounting firm acceptable to the Required Lenders).


71
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 5.12    Financial Covenant.
(a)    The Borrower shall not permit the Debt to Capital Ratio as of the last
day of any fiscal quarter occurring prior to the Maturity Date to be greater
than 65%.
(b)    In the event that the Borrower fails to comply with the requirement set
forth in Section 5.12(a) as of the last day of any fiscal quarter, then until
the date that is fifteen (15) Business Days after the deadline for delivery of
(or, if earlier, the date of actual delivery of) the Financial Ratio Certificate
required to be delivered in respect of such fiscal quarter then‑ended (the “Cure
Expiration Date”), the Borrower shall have the right to obtain from its members
or shareholders an equity contribution in the Borrower in cash (the “Cure
Right”) in the amount necessary (but not in excess of such amount) to cause
compliance with the requirement set forth in Section 5.12(a) and for no other
purpose. Upon the receipt by the Borrower of the cash proceeds pursuant to the
exercise of the Cure Right (the “Cure Amount”), (x) the covenant set forth in
Section 5.12(a) (and no other provision hereof, including Section 6.06) shall be
recalculated solely with such Cure Amount deemed to increase shareholders equity
on a Dollar‑for‑Dollar basis. The Borrower’s right to exercise the Cure Right
shall be subject to a maximum of (a) two (2) such cures in any period of
four (4) consecutive fiscal quarters, and (b) four (4) such cures during the
term of the Facility. For the avoidance of doubt, (i) the Cure Right shall be
applicable for this Section 5.12 and this Section 5.12 alone and no effect shall
be given to any equity cure pursuant to this Section 5.12 for any other purpose
under the Financing Documents and (ii) such cash contributions shall be given
effect for purposes of this Section 5.12 with respect to applicable successive
fiscal quarters.
(c)    Notwithstanding anything set forth herein to the contrary, in the event
the Borrower has exercised its Cure Right under this Section 5.12, (i) no
Default or Event of Default shall be deemed to have occurred on the basis of any
failure to comply with Section 5.12(a) unless such failure is not cured pursuant
to this Section 5.12 on or prior to the Cure Expiration Date and (ii) none of
the Administrative Agent or any Lender shall have the right to take any remedial
actions, including the right to accelerate the Loans solely on the basis of a
violation of Section 5.12(a) unless such failure is not cured pursuant to this
Section 5.12 on or prior to the Cure Expiration Date.
Section 5.13    Debt Rating. So long as the Facility is available or
outstanding, the Borrower shall use commercially reasonable efforts to maintain
a rating (but not a specific rating) applicable to the Borrower’s Senior Debt
Rating.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations have been paid in
full, the Borrower covenants and agrees with the Lenders that the Borrower shall
not, nor shall it permit any of its Subsidiaries (other than any Receivables
Entity or any Finsub), to:


72
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 6.01    Fundamental Changes; Sale of Assets; Etc.
(a)    The Borrower and each of its Subsidiaries shall not (i) (A) enter into
any merger or consolidation (except for Permitted Acquisitions or transactions
in which Borrower is successor), (B) in the case of Borrower or OpCo, change its
form of organization, or (C) change its business, split‑off or liquidate, wind
up or dissolve itself, or suffer any liquidation or dissolution or (ii) convey,
sell, lease, assign, transfer or otherwise dispose of all or substantially all
of its assets other than as may be expressly permitted pursuant to the terms of
the Financing Documents (including Section 6.01(b) and 6.05); provided that,
with respect to clauses (i) and (ii), any Subsidiary of the Borrower (x) may
merge into any other Subsidiary of the Borrower or, if the Borrower is the
surviving entity, the Borrower, or (y) may be dissolved, liquidated or wound‑up
if another Subsidiary of the Borrower or the Borrower assumes all assets and
obligations of such dissolving, liquidating or wound‑up Subsidiary.
(b)    The Borrower and each of its Subsidiaries shall not, except as otherwise
permitted in accordance with the Financing Documents (including
Section 6.01(a)), Dispose of, in one transaction or a series of related
transactions, any of its properties or assets in excess of $60,000,000 per year
in the aggregate except for:
(i)    sales or other dispositions of obsolete, worn out or defective equipment
in the ordinary course of business;
(ii)    sales or other dispositions of equipment or other property where the
proceeds of such sale or disposition are to be used to replace such equipment or
property;
(iii)    sales, transfers or other dispositions of cash and Cash Equivalents;
(iv)    sales of assets for which the Net Cash Proceeds are (A) (x) reinvested
or (y) committed to be reinvested (in Property (including Permitted
Acquisitions) identified to the Administrative Agent in writing with reasonable
specificity), in each case, within one‑hundred eighty (180) days following the
receipt of such Net Cash Proceeds and, in the case of clause (y), such
reinvestment is completed within three‑hundred sixty (360) days after the
receipt of such Net Cash Proceeds or (B) an offer to apply such Net Cash
Proceeds to the Loans is made in accordance with and to the extent required by
Section 2.09(e) and Section 2.09(f);
(v)    sales of assets pursuant to transactions permitted under Section 6.03(d);
(vi)    sales of receivables under Permitted Receivables Financings not to
exceed $50,000,000 in face value of receivables subject thereto at any one time
outstanding;
(vii)    sales, transfers or other dispositions of assets between or among the
Borrower and its Subsidiaries; and
(viii)    sales, dispositions or transfers of equity interests of OpCo to
current or former officers, directors and employees (or their respective family
members, estates or trusts or other entities for the benefit of any of the
foregoing) in connection with any long‑term incentive plan.


73
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 6.02    Conduct of Business. The Borrower and each of its Subsidiaries
shall not engage at any time in any business other than the management and
operation of their assets as conducted on the Effective Date and other
activities reasonably related, incidental, synergistic or ancillary thereto
(including but not limited to other regulated utility businesses) (the
“Business”).
Section 6.03    Indebtedness. The Borrower and each of its Subsidiaries shall
not create, incur, assume or permit to exist any Indebtedness, except for the
following (“Permitted Debt”):
(a)    (i) Indebtedness incurred or created under the Financing Documents or the
Other HoldCo Financing Documents (including the 2019 Revolving Credit Increase
and any other incremental facility permitted under the HoldCo Existing Revolving
Credit Agreement), (ii) Indebtedness of OpCo incurred or created under the OpCo
Financing Documents (including any incremental facility permitted thereunder)
and (iii) OpCo’s or its Subsidiaries’ Indebtedness existing as of the Effective
Date;
(b)    (x) additional Debt of OpCo and its subsidiaries if:
(i)    both before and after giving effect thereto on a Pro Forma Basis as of
the last day of the most recently‑ended Test Period, OpCo would be in compliance
with Section 5.12 of the OpCo Credit Agreement or any similar financial
covenants in any replacement, refinancing, refunding, renewal or extension
thereof; and
(ii)    such additional Debt shall not benefit from any Liens, unless the
benefits of any such other Liens have been granted to the lenders under the OpCo
Financing Documents (or lenders under any replacement, refinancing, refunding,
renewal or extension thereof) on a pari passu basis with the lenders of such
additional Debt pursuant to intercreditor provisions reasonably satisfactory to
the Required Lenders (as such term is defined in the OpCo Credit Agreement or
any similar term in any replacement, refinancing, refunding, renewal or
extension thereof),
together with (y) any other additional Indebtedness of OpCo and its subsidiaries
as permitted under the OpCo Financing Documents, in the case of clause (x) and
(y), so long as such additional Indebtedness shall not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents on the Effective Date or as may be
required by law;
(c)    Hedging Arrangements permitted under Section 6.12;
(d)    purchase money obligations of the Borrower Group Members incurred to
finance discrete items of equipment that extend to and are secured by only the
equipment being financed in an aggregate principal amount outstanding not to
exceed $125,000,000 at any time;
(e)    Indebtedness of OpCo and its subsidiaries or of the Purchaser and its
subsidiaries, in each case, created in connection with any Capital Lease, Sale
and Leaseback Transaction or


74
2019 Term Loan Agreement

--------------------------------------------------------------------------------





lease‑leaseback transaction in an aggregate principal amount outstanding not to
exceed $100,000,000 at any time;
(f)    current accounts payable arising, accrued expenses incurred, and
financing of insurance premiums, in the ordinary course of business which are
payable in accordance with customary practices that are not overdue by more than
ninety (90) days (unless the Borrower or the applicable Subsidiary is contesting
the existence or amount of such accounts payable in accordance with the
Permitted Contest Conditions);
(g)    amounts payable or provided as collateral under any contracts to which
the Borrower or any of its Subsidiaries is a party that are permitted pursuant
to the Financing Documents (to the extent the same constitute Indebtedness);
(h)    Indebtedness owing by the Borrower or any of its Subsidiaries to the
Borrower or any other Subsidiary, and any guarantee by the Borrower or any of
its Subsidiaries of any Indebtedness, or other obligations or liabilities of the
Borrower or any such Subsidiary otherwise permitted hereunder;
(i)    Permitted Subordinated Debt;
(j)    liabilities arising under the Acquisition Agreement or with respect to
customary indemnification obligations in favor of sellers in connection with
acquisitions or investments (including Permitted Investments) and purchasers in
connection with dispositions permitted under Section 6.01;
(k)    Indebtedness under deferred compensation or other similar arrangements
incurred in connection with an acquisition or any other investment permitted
hereunder (including Permitted Investments);
(l)    obligations in respect of performance, bid, appeal and surety bonds, in
each case in the ordinary course of business or consistent with past practice of
the Borrower and its Subsidiaries;
(m)    Indebtedness assumed by OpCo or any of its subsidiaries or of the
Purchaser and its subsidiaries, in each case, in connection with any acquisition
permitted hereunder (including Permitted Investments) and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct and contingent obligors with respect
thereto are not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension;
(n)    other additional unsecured Debt in an aggregate principal amount
outstanding not to exceed $125,000,000 at any time;
(o)    (i) the Senior Notes and (ii) Permitted Additional Debt;


75
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(p)    other additional Debt of OpCo, so long as (i) such Debt is issued in
place of all or a portion of the Debt of OpCo contemplated by the OpCo Financing
Documents, (ii) such additional Debt has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of the Debt being
refinanced and (iii) such additional Debt does not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other Distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents as in effect on the Effective Date or as
may be required by law; and
(q)    so long as no loans under the Bridge Loan Facility remain outstanding,
additional Debt of Borrower if:
(i)    both before and after giving effect thereto on a Pro Forma Basis as of
the last day of the most recently‑ended Test Period, the Borrower would be in
compliance with Section 5.12;
(ii)    such additional Debt has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the then‑outstanding
principal amount of the Loans; and
(iii)    such additional Debt shall not benefit from any Liens;
(iv)     no Default or Event of Default shall have occurred and be continuing at
the time of the incurrence of such additional Debt, or would occur as a result
of the incurrence of such additional Debt; and
(r)    any Permitted Refinancing Indebtedness in respect of clauses (a) through
(p) above.
Section 6.04    Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon or with
respect to (i) any Equity Interests in, or Permitted Subordinated Debt owed by,
OpCo or the Target, except non-consensual Permitted Liens that do not secure any
Indebtedness or (ii) any of its property, assets or revenues, owned or hereafter
acquired, except for Permitted Liens.
Section 6.05    Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make any investments in any equity or debt securities
(issued by Persons other than the Borrower) or make any loan or advance to any
Person, other than (collectively, “Permitted Investments”):
(a)    Cash Equivalents;
(b)    Hedging Arrangements permitted under Section 6.12;
(c)    investments by the Borrower or any of its Subsidiaries in any Subsidiary
of the Borrower;


76
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(d)    investments by OpCo and its subsidiaries in the equity of any Receivables
Entity, pursuant to a Permitted Receivables Financing in an aggregate amount not
to exceed $75,000,000 at any one time outstanding;
(e)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
supplies, in each case in the ordinary course of business;
(f)    extensions of trade credit by the Borrower Group Members in the ordinary
course of business;
(g)    investments made as a result of the receipt of non‑cash consideration
from dispositions in compliance with Section 6.01;
(h)    loans and advances made in the ordinary course of business to the
Borrower’s or any of its Subsidiaries’ employees in an aggregate principal
amount not to exceed $3,000,000 at any time outstanding;
(i)    Permitted Acquisitions by the Borrower Group Members;
(j)    additional investments by the Borrower Group Members so long as the
aggregate amount invested, loaned or advanced does not exceed $10,000,000 in any
fiscal year;
(k)    additional investments so long as both before and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) and (ii) the Borrower would be in compliance with the
financial covenant in Section 5.12(a) on a Pro Forma Basis as of the relevant
Test Period as though such investments had been consummated as of the first day
of such Test Period; and
(l)    to the extent constituting investments, transactions permitted under
Section 6.01, Section 6.03, Section 6.04 or Section 6.06.
Section 6.06    Distributions. The Borrower shall not directly or indirectly
make or declare any Distribution if any Default or Event of Default then exists
or would result therefrom upon giving pro forma effect to such Distribution,
except that, so long as no Default or Event of Default under Article VII(a),
Article VII(b), Article VII(f), Article VII(g), Article VII(h) or Article VII(l)
shall have occurred and be continuing or would result from such Distribution,
the Borrower may declare and pay tax Distributions to its members and
shareholders at any time in an amount equal to the federal and state taxable
income of such members or shareholders or their shareholders, partners or
members, as applicable, with respect to the taxable income generated with
respect to the Borrower and its Subsidiaries (if any), as calculated in
accordance with the Code and applicable federal and state income tax
regulations, multiplied by the highest marginal tax rate applicable to such
respective federal and state taxable income.
Section 6.07    Transactions with Affiliates. The Borrower shall not, nor shall
it permit any of its Subsidiaries to, enter into any agreement or arrangement
with any of its


77
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Affiliates or Sponsors or any Affiliate of any Sponsor (in each case, other than
any such agreement or arrangement with the Borrower or any of its Subsidiaries
and any other subsidiary or other than de minimis contracts with consideration
less than an amount to be agreed) unless such transaction is in compliance with
applicable laws and regulations of the Federal Energy Regulatory Commission and
the Louisiana Public Service Commission pertaining to affiliate transactions and
is (i) entered into in the ordinary course of business, (ii) authorized by a
tariff or rate schedule which has been approved by a Governmental Authority or
performed in accordance with its orders, (iii) permitted under Section 6.01 or
Section 6.03, (iv) pursuant to any contract in effect on the Effective Date, as
the same may be amended, extended or replaced from time to time so long as such
contract as so amended, extended or replaced is, taken as a whole, not
materially less favorable to the Borrower and its Subsidiaries or (v) on terms
no less favorable to the Borrower than the Borrower could obtain in a comparable
arm’s‑length transaction with a Person that is not an Affiliate of a Sponsor.
Section 6.08    Constitutive Documents. The Borrower will not, nor will it
permit any of its Subsidiaries to, modify its Constitutive Documents to the
extent that such change will materially and adversely affect the rights of the
Lenders.
Section 6.09    Anti‑Terrorism Laws and Sanctions; Anti‑Money Laundering. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly, (i) knowingly conduct any business or engage in making or
receiving any contribution of funds (including the proceeds of any Borrowing),
goods or services to or for the benefit of any Restricted Party or in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Restricted Party
in violation of any Anti-Terrorism Laws, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to any Anti‑Terrorism Law, or (iii) knowingly engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti‑Terrorism Law (and the Borrower shall deliver to the Lenders
any certification or other evidence requested from time to time by any Lender in
its reasonable discretion, confirming compliance with this Section 6.09) or
(b) cause or knowingly permit any of the funds of the Borrower that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of law or benefit any Restricted
Party.
Section 6.10    Name, Fiscal Year. The Borrower shall not change its name or its
fiscal year without providing prior written notice to the Administrative Agent.
Section 6.11    Registered Office. The Borrower shall not move its registered
office from the State of Louisiana without providing prior written notice to the
Administrative Agent and shall maintain at its principal place of business
originals or copies of its principal books and records.
Section 6.12    Derivative Transactions. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, enter into any derivative transactions,
except (i) transactions in futures, floors, collars and similar Hedging
Arrangement involving the stock price of a Person involved in a merger or
similar transaction permitted by the Financing Documents or (ii) in the


78
2019 Term Loan Agreement

--------------------------------------------------------------------------------





ordinary course of the Borrower’s or such Subsidiary’s business for
non‑speculative purposes, including, but not limited to, interest rate Hedging
Arrangements with respect to Permitted Debt.
ARTICLE VII
EVENTS OF DEFAULT
The occurrence and continuance of any one or more of the following events shall
(after the lapse of any cure period applicable thereto) constitute an “Event of
Default”:
(a)    The Borrower shall fail to pay any principal of or interest on the Loans
on the date when due or, in the event of any technical or administrative error
in connection with the making of any such payment of interest, such failure is
not remedied within three (3) Business Days after the applicable due date
therefor;
(b)    The Borrower shall fail to pay fees or other amounts payable under any
Financing Document (other than interest and principal) when due and such failure
is not remedied within ten (10) Business Days after the applicable due date
therefor;
(c)    The Borrower or any of its Subsidiaries shall fail to comply with any
covenant or agreement applicable to it contained in (A) Section 5.01,
Section 5.03(a)(i), Section 5.08(a), Section 6.01, Section 6.02, Section 6.04 or
Section 6.06, (B) Section 5.02, Section 5.04, Section 6.03, Section 6.05,
Section 6.07 or Section 6.09 unless such failure is remedied within
ten (10) Business Days after the Borrower becomes aware of such failure,
(C) Section 5.08 (other than Section 5.08(a)), Section 5.10 or Section 6.12,
unless such failure is remedied within thirty (30) days after the Borrower
becomes aware of such failure, or such longer period not to exceed
sixty (60) days (as may be extended by the Required Lenders), as is reasonably
necessary under the circumstances to remedy such failure, or (D) Section 5.12
and such failure shall not have been cured in accordance therewith;
(d)    The Borrower or any of its Subsidiaries shall fail to comply with any
covenant under this Agreement (other than set forth in clauses (a) through (c)
above) and such failure is not remedied within thirty (30) days after the
Borrower becomes aware of such failure or such longer period, not exceeding
ninety (90) days, or is reasonably necessary under the circumstances to remedy
such failure; provided, that, if the Borrower or the applicable Subsidiary is
continuing diligently in good faith to remedy such failure, such ninety (90) day
period will be extended to the earlier of (i) the date in which the Borrower or
such Subsidiary is no longer working in good faith to remedy such failure and
(ii) one‑hundred twenty (120) days (as may be extended by the Required Lenders);
(e)    Any representation or warranty made by the Borrower or any of its
Subsidiaries in any Financing Document or in any certificate or document
required to be delivered thereby proves to have been incorrect in any material
respect when made, unless such misrepresentation is capable of remedy and either
(A) is remedied within thirty (30) days after the Borrower becomes aware of such
misrepresentation or (B) the Borrower or the applicable Subsidiary is continuing
diligently in good faith to remedy such inaccuracy, in which case the
thirty (30) day period will be extended to the earlier of (1) the date on which
the Borrower or such Subsidiary is


79
2019 Term Loan Agreement

--------------------------------------------------------------------------------





no longer working in good faith to remedy such inaccuracy and
(2) sixty (60) days (as may be extended by the Required Lenders);
(f)    Any Financing Document ceases (other than in accordance with its terms)
to be in full force and effect, or the Borrower denies in writing further
liability or obligation under, or otherwise repudiates, any Financing Document;
(g)    Any Change in Control shall occur;
(h)    A Bankruptcy Event shall occur with respect to the Borrower or any of its
Material Subsidiaries;
(i)    A final judgment shall be entered against the Borrower or any of its
Subsidiaries for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by insurance or an enforceable indemnity)
and such judgment remains unsatisfied without any procurement of a stay of
execution for a period of sixty (60) days;
(j)    Any material Governmental Approval necessary for the execution, delivery
and performance of the material obligations under the Financing Documents shall
be terminated or shall not be obtained, maintained, or complied with; unless
such Governmental Approval is replaced, obtained, re‑obtained, renewed or
complied with within forty‑five (45) days after the Borrower receives written
notice of such termination or failure to obtain, maintain or comply from the
Administrative Agent, or such longer period, not exceeding ninety (90) days, as
is reasonably necessary under the circumstances to replace, obtain, re‑obtain,
renew or comply with any such Governmental Approval; provided that, if the
Borrower has commenced any process to obtain or re‑obtain any such Governmental
Approval within such ninety (90) day period and is continuing diligently in good
faith to obtain or re‑obtain any such Governmental Approval, such
ninety (90) day period will be extended to the earlier of (i) the date on which
the Borrower is no longer working in good faith to remedy such failure and
(ii) one‑hundred eighty (180) days;
(k)    An ERISA Event shall have occurred which, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect; or
(l)    The Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) with respect to any
of its Debt in an aggregate principal amount outstanding in excess of
$50,000,000 when and as the same shall become due and payable (after giving
effect to any applicable grace or cure period), or any such Debt in an aggregate
principal amount outstanding in excess of $50,000,000 shall have been declared
immediately due and payable prior to its scheduled maturity.
If any Event of Default occurs and is continuing, then the Administrative Agent
(at the direction of the Required Lenders) shall have the right: (i) by notice
to the Borrower, to declare the commitments to be terminated, whereupon the same
will be terminated immediately; (ii) by notice to the Borrower, to declare the
entire unpaid principal amount of the Loans (together with all accrued and
unpaid interest thereon and any other amount then due under the Financing
Documents to the Lenders) to be forthwith due and payable, whereupon such
amounts will become and be immediately due and payable, without presentment,
demand, protest, or notice of


80
2019 Term Loan Agreement

--------------------------------------------------------------------------------





any kind except as expressly provided herein, all of which are hereby expressly
waived by the Borrower; and (iii) to exercise all rights and remedies permitted
by law and as set forth in the Financing Documents. Notwithstanding the
foregoing, if the Event of Default set forth in clause (h) occurs, the actions
described in clause (i) and (ii) above will be deemed to have occurred
automatically and without notice.
Notwithstanding anything set forth herein or in any Financing Document to the
contrary, no Lender may, except by participating in a Lender vote under
Section 9.02 of this Agreement, (i) sue for or institute any creditor’s process
(including an injunction, garnishment, execution or levy, whether before or
after judgment) in respect of any Loan Obligation (whether or not for the
payment of money) owing to it under or in respect of any Financing Document,
(ii) take any step for the winding‑up, administration of or dissolution of, or
any insolvency proceeding in relation to, the Borrower or any of its
Subsidiaries, or for a voluntary arrangement, scheme of arrangement or other
analogous step in relation to the Borrower or any of its Subsidiaries, or
(iii) apply for any order for an injunction or specific performance in respect
of the Borrower or any of its Subsidiaries in relation to any of the Financing
Documents.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Financing Documents, and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Financing Documents, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of the Administrative Agent, the
Lenders, and, except as expressly provided in Section 8.06(a) or
Section 8.06(b), the Borrower shall not have rights, whether as a third‑party
beneficiary or otherwise, of any such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Financing Documents (or
any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
Section 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
Section 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Financing Documents. Without limiting the
generality of the foregoing,


81
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(i)    the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing,
(ii)    the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Financing Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Financing Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code, and
(iii)    except as expressly set forth in the Financing Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non‑appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Financing Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Financing Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent


82
2019 Term Loan Agreement

--------------------------------------------------------------------------------





accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 8.05    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub‑agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub‑agents except to the extent that a court of
competent jurisdiction determines in a final and non‑appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.
Section 8.06    Resignation of Administrative Agent.
(a)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender)
which shall be a bank with an office in the United States, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
(b)    If the bank serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such bank remove such bank as Administrative Agent and, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a


83
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Lender), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within
thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Financing
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Financing Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Financing Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
Section 8.07    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Financing Document
or any related agreement or any document furnished hereunder or thereunder.
Section 8.08    No Other Duties. None of the Lenders, if any, identified in this
Agreement as a Mandated Lead Arranger shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Mandated Lead Arranger as it
makes with respect to the Administrative Agent in the preceding paragraph.


84
2019 Term Loan Agreement

--------------------------------------------------------------------------------





Section 8.09    No Liability. The Lenders are not partners or co‑venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender. The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.
Section 8.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.10 and Section 9.03) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 9.03.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Cleco Corporate Holdings LLC, 2030 Donahue
Ferry Road, Pineville, LA 71360‑5226, Attention of Kazi Hasan, (Telecopy No.
318‑484‑ 7777), (Telephone No. 318‑484‑ 7701), with a copy to (which shall not
constitute notice) Cleco Corporate Holdings LLC, 2030 Donahue Ferry Road,
Pineville,


85
2019 Term Loan Agreement

--------------------------------------------------------------------------------





LA 71360‑5226, Attention of: Kristin Guillory, (Telecopy No. 318‑484‑ 7765),
(Telephone No. 318‑484‑ 7715), and Julia Callis, (Telecopy No. 318‑484‑ 7685),
(Telephone No. 318‑484‑ 7675), and Phelps Dunbar LLP, 365 Canal Street, Suite
2100, New Orleans, LA 70130-6534, Attention of James Stuckey, (Telecopy No.
504-568-9130), (Telephone No. 504-584-9239);
(ii)    if to the Administrative Agent, to it at Mizuho Bank, Ltd., Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333), with a copy to
(other than with respect to a Borrowing Request or an Interest Election Request)
Shearman and Sterling LLP, 599 Lexington Ave., New York, NY 10022-6069,
Attention of Gregory Tan, (Telecopy No. 212-646-8324), (Telephone No.
212-848-8324); and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement


86
2019 Term Loan Agreement

--------------------------------------------------------------------------------





shall be deemed to have been given on the date of receipt if received by the
recipient during its normal business hours.
Section 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Financing Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Financing Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified and no consent to any departure therefrom shall be effective except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall:
(i)    extend, reinstate or increase the Commitment of any Lender without the
written consent of such Lender,
(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder or change the currency of any
Loan, without the written consent of each Lender directly affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby,
(iv)    change Section 2.15(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
affected Lender whose share is to be decreased, or
(v)    change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each affected Lender whose voting power is to be decreased;
provided that no amendment, waiver or consent with respect to any provision of
this Agreement that materially and adversely affects the Administrative Agent
shall, unless in writing and signed


87
2019 Term Loan Agreement

--------------------------------------------------------------------------------





by the Administrative Agent in addition to the Lenders required above, affect
the rights or duties of the Administrative Agent;
provided, further, in each case, that any Lender that is a direct or indirect
owner of the Equity Interests of the Borrower and any Affiliate of such Person
(an “Affiliated Lender”) shall not, in any event, be entitled to vote (and the
Loans of any such Person shall be disregarded in such vote) unless such
amendment disparately or disproportionately affects such Affiliated Lender;
provided, however, if such vote is sufficient to effectuate any amendment,
modification, waiver, consent or other action, such Affiliated Lender shall be
deemed to have voted affirmatively. The Lenders shall use reasonable efforts to
promptly review any requests by the Borrower to amend, modify, supplement and/or
waive any provision in this Agreement or any related document.
(c)    Notwithstanding the foregoing (but subject to the limitations set forth
in Section 9.02(b)(i), Section 9.02(b)(ii) and Section 9.02(b)(iii)), this
Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of
this Agreement and the other Financing Documents with the Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non‑Consenting
Lender”), then the Borrower may upon prior written notice to the Administrative
Agent and such Non‑Consenting Lender elect to replace such Non‑Consenting Lender
as a Lender party to this Agreement, provided that, concurrently with such
replacement, (A) (i) another Person that is an Eligible Assignee which is
reasonably satisfactory to the Borrower shall agree, as of such date, to
purchase for cash at par the Loans and other Loan Obligations due to the
Non‑Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non‑Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04; provided that in the case of any
such assignment, such assignment shall be sufficient (together with all other
consenting Lenders) to cause the adoption of the applicable change, waiver,
consent or departure from this Agreement and/or (ii) so long as no Event of
Default shall have occurred and be continuing, Borrower may repay at par all
Loans and other Loan Obligations of the Borrower owing to any such
Non‑Consenting Lender relating to the Loans and participations held by such
Non‑Consenting Lenders as of such repayment date; provided, it is agreed and
understood that in the case of clauses (A)(i) and (A)(ii) above the pro rata
prepayment requirements otherwise required under this Agreement shall not apply,
and (B) the Borrower shall pay to such Non‑Consenting Lender in same day funds
on the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non‑Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non‑Consenting Lender under Section 2.13 and Section 2.15, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of


88
2019 Term Loan Agreement

--------------------------------------------------------------------------------





such replacement under Section 2.14 had the Loans of such Non‑Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. In the
event that a Non-Consenting Lender does not execute an Assignment and Assumption
pursuant to this Section within three (3) Business Days after receipt by such
Non‑Consenting Lender of a notice of replacement pursuant to this Section, the
Administrative Agent shall be entitled (but not obligated) to execute such an
Assignment and Assumption on behalf of such Non‑Consenting Lender, and any such
Assignment and Assumption so executed by the Administrative Agent and the
replacement Lender shall be effective for purposes of this Agreement.
(e)    Notwithstanding anything to the contrary in this Section 9.02, if any
amendment, waiver or consent to this Agreement is ministerial in nature or is
necessary to correct an error or inconsistency in this Agreement and does not
involve any material change, then the Administrative Agent may execute or
approve such amendment, waiver or consent in its discretion without seeking
instructions of the Required Lenders. The Administrative Agent shall provide to
each of the Lenders a copy of any such amendment, waiver or consent promptly
upon its effectiveness.
Section 9.03    Expenses; Indemnity; Damage Waiver. (a)     The Borrower shall
pay (i) all reasonable out‑of‑pocket expenses incurred by the Administrative
Agent and the Mandated Lead Arrangers, including the reasonable and documented
out‑of‑pocket fees, charges and disbursements of counsel for the Administrative
Agent and Mandated Lead Arrangers (limited, in the case of legal fees, to the
legal fees of one primary outside counsel and, to the extent reasonably
necessary and requested by the Mandated Lead Arrangers, one outside Louisiana
counsel, in each case, for the Administrative Agent and the Mandated Lead
Arrangers, taken as a whole), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the Facility provided for herein, the preparation
and administration of this Agreement and the other Financing Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided, however, under no circumstances shall the Borrower be
responsible for any travel or transportation costs of the Administrative Agent
or Mandated Lead Arrangers, and (ii) all expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender (but solely one counsel and,
if requested by the Mandated Lead Arrangers, one Louisiana counsel, in respect
of the Administrative Agent, the Mandated Lead Arrangers and the Lenders,
collectively) in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Financing Document, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided, that,
notwithstanding anything herein to the contrary, other than as set forth in this
Section 9.03(a)(ii), the Borrower will not be responsible for any other amounts
relating to independent advisors, experts, counsel, consultants or other Persons
retained by the Administrative Agent, the Lenders or the Mandated Lead
Arrangers. Any agreements that the Administrative Agent enters into with
independent advisors, experts, counsel, consultants or any other Person
involving costs to be reimbursed by the Borrower shall be required to be
approved by the Required Lenders and be in accordance with the terms of the
Financing Documents.


89
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(b)    The Borrower shall indemnify the Administrative Agent, each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising in connection with, or as a result of
(i) the preparation, execution or delivery of any Financing Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Commitment
or Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned, leased
or operated by the Borrower or any Subsidiary, or any Environmental Liability
with respect to the Borrower or any Subsidiary, or (iv) any actual claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non‑appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or the
material breach in bad faith by any Indemnitee of its
express obligations hereunder or any other Financing Document. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non‑Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under clause (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent.
(d)    To the fullest extent permitted by applicable law, none of the parties
hereto or to any other Financing Document shall assert, and each such party
hereby waives, any claim against any other party on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof or arising out of the activities in connection therewith;
provided, however, that, for the avoidance of doubt, the waiver in this
Section 9.03(d) shall be without prejudice to the rights and remedies of an
Indemnitee under Section 9.03(b) with respect to any and all out-of-pocket
losses, claims, damages, liabilities and related expenses incurred by any
Indemnitee as and to the extent provided in Section 9.03(b).
(e)    In the event that any claim, litigation, investigation or proceeding
shall be brought against any Indemnitee relating to the matters set forth in
clause (a)(iii) of this Section 9.03, such Indemnitee shall promptly notify the
Borrower thereof, and the Borrower shall be entitled, in its sole discretion, to
assume and direct the defense thereof and appoint counsel of its own choosing


90
2019 Term Loan Agreement

--------------------------------------------------------------------------------





in connection therewith. The same shall be a condition to the ability of such
Indemnitee to receive any related indemnification contemplated herein.
Notwithstanding the Borrower’s assumption and direction of such defense or
election to appoint counsel to represent an Indemnitee in any action, such
Indemnitee shall have the right to employ separate counsel (including local
counsel, but only one such counsel in any jurisdiction in connection with any
action), and the Borrower shall bear the reasonable fees, costs and expenses of
such separate counsel if, and only if (i) the use of counsel chosen by the
Borrower to represent the Indemnitee would present such counsel with a conflict
of interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the Indemnitee and the Borrower, and the Indemnitee shall
have reasonably concluded that there may be legal defenses available to it or
other Indemnitees which are different from or additional to those available to
the Borrower, (iii) the Borrower shall not have employed counsel to represent
the Indemnitee within a reasonable time after notice of the institution of such
action shall have been received by the Borrower, or (iv) the Borrower shall
authorize the Indemnitee to employ separate counsel at their reasonable expense.
The Borrower shall not be liable for any settlement or compromise of any action
or claim by an Indemnitee affected without its prior written consent, but if
settled with the Borrower’s written consent, or if there is a final judgment
against an Indemnitee in any such proceeding, the Borrower agrees to indemnify
and hold harmless each Indemnitee in the manner and subject to the conditions
set forth in this Section 9.03. In any such claim or proceeding, the defense of
which is assumed by the Borrower, the Borrower agrees that it will not, without
the prior written consent of the relevant Indemnitees, which consent shall not
be unreasonably withheld, delayed or conditioned, settle any pending or
threatened claim or proceeding relating to the matters contemplated in this
clause (e) (whether or not such Indemnitee is a party to such claim or
proceeding) unless such settlement includes a provision unconditionally
releasing such Indemnitee from all liability in respect of any such claims or
proceedings by any releasing party related to or arising out of such relevant
proceedings and does not impose upon such Indemnitee any payment or performance
obligations or similar liability and does not contain any factual or legal
admission or finding by or with respect to such Indemnitee.
(f)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
(g)    Each party’s obligations under this Section shall survive the termination
of the Financing Documents and payment of the obligations hereunder.
Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in clause (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


91
2019 Term Loan Agreement

--------------------------------------------------------------------------------





(b)    (i) Subject to the conditions set forth in Section 9.04(b)(ii) below, any
Lender may assign or sell (either as an assignment or any other means by which
title or interest in any rights, including economic rights, to its respective
Loans (or any portion thereof) are alienated, transferred, sold or otherwise
encumbered (including by use of any derivative instrument)) (for purposes of
this Section 9.04, an “assignment”) to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, delayed or conditioned) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment if an Event of Default has occurred and is
continuing; and
(B)    the Administrative Agent;
provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted, (y) any assignment made in violation of this proviso shall
be void ab initio and (z) no such consent shall be required for any assignment
to a Qualified Eligible Assignee.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and will be in integral
multiples of $1,000,000 in excess thereof unless the Borrower otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan assigned;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 or such other fee as may be agreed in relation to
such Assignment and Assumption, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate‑level information
(which may contain material non‑public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such


92
2019 Term Loan Agreement

--------------------------------------------------------------------------------





information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.13, Section 2.14, Section 2.15 and Section 9.03, each only
as to the costs, amounts and claims relating to the period prior to such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender with respect to the
entries applicable to such Lender and its Affiliates, at any reasonable time and
from time to time upon reasonable prior notice. For the avoidance of doubt the
parties intend that the Loans shall at all times be maintained in “registered
form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(b), Section 2.15(e) or
Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon, or otherwise waived. No assignment shall be


93
2019 Term Loan Agreement

--------------------------------------------------------------------------------





effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(vi)    Notwithstanding anything set forth herein to the contrary, to the extent
that an assignment under this Section 9.04(b) results at the time of such
assignment in an increase in costs described in Section 2.13 or Section 2.15
from those being charged by the assigning Lender prior to such assignment
(measured as of the date on which the assignment is made to such assignee), then
the Borrower will not be required to pay such costs in excess of the comparable
costs that were required to be paid by the Borrower to the assigning Lender as
of such date (prior to giving effect to such assignment).
(c)    Notwithstanding anything to the contrary in this Section 9.04, any Lender
may at any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more Persons (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loan owing
to it); provided that (A) such Lender’s obligations under this Agreement or any
Financing Document shall remain unchanged and such participation shall not
constitute a “Lender” hereunder; (B) such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations and such
participation shall not give rise to any legal privity between the Borrower and
the Participant; (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such participation shall not entitle the Participant to consent to any
amendments, consents or waivers with respect to any Financing Document;
provided, further that no participation may be sold to any individual, the
Borrower, the Sponsors, any Affiliate of the Borrower or any Sponsor, or any
private equity, infrastructure or mezzanine fund. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and each other
Financing Document and to approve any amendment, modification or waiver of any
provision of this Agreement and each other Financing Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver to
the extent such amendment, modification or waiver would (i) extend the final
scheduled maturity of any Loan in which such Participant is participating, or
reduce the rate or extend the time of payment of principal or interest thereon
(except in connection with a waiver of applicability of any post‑default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or the calculations in respect thereof shall not constitute a
reduction in the rate of interest), or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory prepayment of the
Loans or reduction of Commitments shall not constitute a change in the terms of
such participation) or (ii) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.12,
Section 2.13, Section 2.14 and Section 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section; provided that such Participant (A) agrees to be subject to the


94
2019 Term Loan Agreement

--------------------------------------------------------------------------------





provisions of Sections 2.15 and 2.16 as if it were an assignee under clause (b)
of this Section; (B) shall not be entitled to receive any payment under
Section 2.13 or Section 2.15, unless such participation shall have been made
with the Borrower’s prior written consent, and (C) shall not be entitled to
receive any greater payment under Section 2.13 or Section 2.15, with respect to
any participation greater than its participating Lender would have been entitled
to receive; provided further, other than as provided in the foregoing
clause (B), no participation shall result in the Borrower having to pay any
additional amounts as a result thereof. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.15(d)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other Loan Obligations under this Agreement and each other Financing Document
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt the parties intend that the Loans shall at
all times be maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or otherwise affect
or alter the obligations or rights of the Borrower.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Financing Document is outstanding and unpaid and so long as the Commitments have
not expired or terminated. The provisions of Section 2.13, Section 2.14,
Section 2.15 and Section 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any other Financing Document
or any provision hereof or thereof.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which


95
2019 Term Loan Agreement

--------------------------------------------------------------------------------





shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement, the other Financing Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 9.07    Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all of the Loan
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Financing Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Financing Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Financing Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement


96
2019 Term Loan Agreement

--------------------------------------------------------------------------------





or any other Financing Document against the Borrower or its properties in the
courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Financing Document in
any court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Financing Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. Each of the Administrative Agent, the Mandated
Lead Arrangers and the Lenders agrees to maintain the confidentiality of the
Information (as defined below) contained in any documents exchanged or otherwise
disclosed in connection with the transactions contemplated by the Financing
Documents, except that Information may be disclosed (a) to any of its respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self‑regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Financing Document or any suit,
action or proceeding relating to this Agreement or any other Financing Document
or any action or proceeding relating to this Agreement or any other Financing
Document or the enforcement of


97
2019 Term Loan Agreement

--------------------------------------------------------------------------------





rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties or brokers) to any Hedging Arrangements or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder as permitted
pursuant to the Financing Documents, (g) with the prior written consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Mandated Lead Arranger, any Lender or any of their
respective Affiliates on a non‑confidential basis from a source other than the
Borrower (except as a result of a breach of a confidentiality obligation known
to such Administrative Agent, Mandated Lead Arranger, Lender or respective
Affiliate). For the purposes of this Section, “Information” means all
information received from the Borrower or its Subsidiaries relating to the
Borrower or its Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a non‑confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries (except as a result of a breach of a confidentiality obligation
known to such Administrative Agent, Lender or Affiliate). Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each party’s obligations under this Section will terminate on the second (2nd)
anniversary of the date on which the principal of and interest on each Loan and
all fees and other Loan Obligations are paid in full.
Section 9.13    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
Section 9.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
Section 9.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment,


98
2019 Term Loan Agreement

--------------------------------------------------------------------------------





waiver or other modification hereof or of any other Financing Document), the
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s‑length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders and their Affiliates, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Financing Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Financing Documents; and (iii) each
of the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
[Signature Pages Follow]




99
2019 Term Loan Agreement

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CLECO CORPORATE HOLDINGS LLC
    




By:    /s/ William G. Fontenot        
Name:    William G. Fontenot
Title:    Chief Executive Officer






Signature Page to 2019 Term Loan Agreement

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as Administrative Agent




By:    /s/ Donna DeMagistris    
Name:    Donna DeMagistris
Title:    Authorized Signatory




Signature Page to 2019 Term Loan Agreement

--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender




By:    /s/ Dixon Schultz        
Name:    Dixon Schultz
Title:    Managing Director


    
By:    /s/ Nimisha Srivastav        
Name:    Nimisha Srivastav
Title:    Director






Signature Page to 2019 Term Loan Agreement

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as a Lender




By:    /s/ Donna DeMagistris    
Name:    Donna DeMagistris
Title:    Authorized Signatory




Signature Page to 2019 Term Loan Agreement

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as a Lender




By:    /s/ David Dewar    
Name:    David Dewar
Title:    Director






Signature Page to 2019 Term Loan Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01 TO TERM LOAN AGREEMENT


COMMITMENTS AND LENDERS


Lenders
Commitment
Applicable Percentage
Mizuho Bank, Ltd.
$33,333,333.34
33.34%
Crédit Agricole Corporate and Investment Bank
$33,333,333.33
33.33%
The Bank of Nova Scotia
$33,333,333.33
33.33%
Totals
$100,000,000.00
100.00%








